As filed with the Securities and Exchange Commission on February 27, 2014 1933 Act File No. 002-89287 1940 Act File No. 811-03967 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 66 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 68 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS INCOME FUNDS (Exact Name of Registrant as Specified in Charter) 40 Wall Street New York, New York 10005 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Income Funds 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS INCOME FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for Class A, Advisor Class and Institutional Class shares of First Investors Limited Duration High Quality Bond Fund Statement of Additional Information for Class A, Advisor Class and Institutional Class shares of First Investors Limited Duration High Quality Bond Fund Part C – Other Information Signature Page Exhibits The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. Income Funds Limited Duration High Quality Bond Fund Ticker Symbols Class A: Advisor Class: Institutional Class: The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2014 TABLE OF CONTENTS THE FUND SUMMARY SECTION 1 Limited Duration High Quality Bond Fund 1 THE FUND IN GREATER DETAIL 5 Limited Duration High Quality Bond Fund 6 FUND MANAGEMENT IN GREATER DETAIL 10 SHAREHOLDER INFORMATION 11 How and when does the Fund price its shares? 11 How do I open an account? 11 What share classes are offered by the Fund? 12 What about accounts with multiple owners or representatives? 13 How do I make subsequent transactions? 14 How are transactions processed? 16 What are the sales charges? 17 Does the Fund or FIMCO make payments to financial intermediaries? 17 Are sales charge discounts and waivers available for Class A shares? 18 What are the Fund’s policies on frequent trading in the shares of the Fund? 23 What about dividends and capital gain distributions? 24 What about taxes? 24 What if my account falls below the minimum account requirement? 25 Householding policy 25 Other account privileges and policies 25 FINANCIAL HIGHLIGHTS 27 THE FUND SUMMARY SECTION LIMITED DURATION HIGH QUALITY Investment Objective:The Fund seeks current income consistent with low volatility of principal. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in certain classes of shares of First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available for Class A shares” on page 18 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-47 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Advisor Class Institutional Class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Advisor Class Institutional Class Management Fees 0.66% 0.66% 0.66% Distribution and Service (12b-1) Fees 0.30% 0.00% 0.00% Other Expenses1 0.37% 0.37% 0.22% Total Annual Fund Operating Expenses 1.33% 1.03% 0.88% Fee Limitation and/or Expense Reimbursement 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses After Fee Limitation and/or Expense Reimbursement2 1.05% 0.75% 0.60% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending September 30, 2014. 2. The Adviser has contractually agreed to limit fees and/or reimburse expenses of the Fund until at least , 2015, to the extent that Total Annual Fund Operating Expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) exceed 1.05% for Class A, 0.75% for Advisor Class and 0.60% for Institutional Class shares.The Adviser can be reimbursed by the Fund within three years after the date the fee limitation and/or expense reimbursement has been made by the Adviser, provided that such repayment does not cause the expenses of the Fund’s Class A, Advisor Class or Institutional Class shares to exceed the applicable foregoing limits.The fee limitation and/or expense reimbursement may be terminated or amended prior to , 2015, only with the approval of the Fund’s Board of Trustees. 1 Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (except that the Example incorporates the fee limitation/expense reimbursement arrangement through , 2015).Although your actual costs may be higher or lower, based on these assumptions, whether you do or do not redeem your shares, your costs would be: 1 year 3 years Class A shares Advisor Class shares Institutional Class shares Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.The portfolio turnover rate for the Fund’s last fiscal year is not provided because the Fund had not commenced operations prior to the date of this Prospectus. Principal Investment Strategies:Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade bonds and other investment grade fixed-income securities. The Fund defines investment grade debt securities as those that are rated within the four highest ratings categories by Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Ratings Services ("S&P") or that are unrated but determined by the Fund's investment adviser, First Investors Management Company, Inc. ("FIMCO" or “Adviser”), to be of quality equivalent to those within the four highest ratings categories of Moody's or S&P. The Fund may invest in a variety of different types of investment grade securities, including corporate bonds, securities issued or guaranteed by the U.S. Government or U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government), mortgage-backed and other asset-backed securities and municipal securities.The Fund may invest in U.S. Treasury futures and options on U.S. Treasury futures to hedge against changes in interest rates.The Fund may invest, from time to time, in affiliated funds managed by FIMCO or unaffiliated funds in an amount, at the time of investment, below 5% of the Fund’s net assets. The Fund seeks to maintain an average duration of between two and six years.Duration is a measurement of a bond’s sensitivity to changes in interest rates.In making investment decisions, the Fund considers the outlook for interest rates, economic forecasts and market conditions, credit ratings, and its own analysis of an issuer's financial condition.The Fund will not necessarily sell an investment if its rating is reduced and it may hold securities that have been downgraded below investment grade (commonly known as "high yield" or "junk" bonds). Principal Risks:You can lose money by investing in the Fund.The Fund is intended for investors who: nAre seeking an investment which offers current income and a moderate degree of credit risk, 2 nAre willing to accept fluctuations in the value of their investment and the income it produces as a result of changes in interest rates, credit ratings and the economy, and nHave a long-term investment horizon and are able to ride out market cycles. Here are the principal risks of investing in the Fund: Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of asset-backed securities, the credit quality of the underlying loans.Credit risk also applies to securities issued by the U.S. Government and by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.The securities issued by U.S. Government-sponsored enterprises are supported only by the credit of the issuing agency, instrumentality or corporation. Prepayment and Extension Risk.The Fund is subject to prepayment and extension risk since it invests in mortgage-backed and other asset-backed securities.When interest rates decline, borrowers tend to refinance their loans.When this occurs, the loans that back these securities suffer a higher rate of prepayment.This could cause a decrease in the Fund's income and share price.Extension risk is the flip side of prepayment risk.When interest rates rise, the Fund's average maturity may lengthen due to a drop in prepayments.This will generally increase both the Fund's sensitivity to interest rates and its potential for price declines. Municipal Securities Risk.The Fund’s return may be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Derivatives Risk.Investments in U.S. Treasury futures and options on U.S. Treasury futures to hedge against changes in interest rates involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund's share price and may expose the Fund to significant additional costs.Derivatives may be difficult to sell, unwind, or value. Underlying Funds Risk. The Fund’s investments in affiliated and unaffiliated funds will result in the Fund paying its proportionate share of the underlying fund’s expenses.The Adviser is subject to conflicts of interest in connection with investments in affiliated funds because the Adviser manages and receives an advisory fee from these funds.The Fund’s portfolio managers also may be subject to conflicts of interest in allocating Fund assets to affiliated funds because they may receive compensation for managing those funds. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance:Performance information for the Fund is not provided because the Fund had not commenced operations prior to the date of this prospectus.When available, performance for the Fund can be accessed by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. 3 Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:The Fund is managed by a team of investment professionals who have active roles in managing the Fund.Clark D. Wagner, Director of Fixed Income, Rajeev Sharma and Rodwell Chadehumbe have served as Portfolio Managers since the Fund’s inception in 2014. Purchase and Sale of Fund Shares:You may purchase or redeem shares of the Fund on any business day by: contacting your financial intermediary in accordance with its policies; writing to the Fund’s transfer agent at the following address: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837; or calling the Fund’s transfer agent at1(800) 423-4026.The minimum initial purchase for Class A shares and Advisor Class shares is $1,000.The minimum initial purchase for Institutional Class shares is $2,000,000.The minimum initial purchase is reduced for certain types of accounts and also for accounts that are eligible to be opened under a systematic investment plan.Subsequent investments can be made in any U.S. dollar amount. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or individual retirement account, in which case the withdrawal of your investment from a tax-deferred account may be taxable. Payments to Broker-Dealers and Other Financial Intermediaries:The Fund is primarily sold to retail investors through its principal underwriter, First Investors Corporation (“FIC”), which is an affiliate of the Fund’s adviser, and both are subsidiaries of the same holding company.FIC pays its representatives a higher level of compensation for selling First Investors Funds than for selling other funds.The Fund also may be sold through unaffiliated broker-dealers and other financial intermediaries, which receive compensation for selling First Investors Funds.These payments may create a conflict of interest by influencing representatives, broker-dealers or other financial intermediaries to recommend the Fund or First Investors Funds over other funds.For more information ask your representative or your financial intermediary, see the Fund’s Statement of Additional Information or visit First Investors’ or your financial intermediary’s website. 4 THE FUND IN GREATER DETAIL The following sections provide more information about the Fund’s investment objective, principal investment strategies and principal risks.To help you decide if the Fund may be right for you, we have also included examples of who should consider buying the Fund. The Fund’s investment objective is non-fundamental, which means that the Board of Trustees may change the Fund’s investment objective without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 5 LIMITED DURATION HIGH QUALITY BOND FUND What are the Limited Duration High Quality Bond Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks current income consistent with low volatility of principal. Principal Investment Strategies: The Fund primarily invests in investment grade securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade bonds and other investment grade fixed-income securities.The Fund will provide shareholders with at least 60 days notice before changing this 80% policy. The Fund defines investment grade debt securities as those that are rated within the four highest ratings categories by Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Services (“S&P”) or that are unrated but determined by the Fund’s Adviser to be of quality equivalent to those within the four highest ratings categories of Moody’s or S&P. The Fund may invest in a variety of different types of investment grade securities, including corporate bonds, securities issued or guaranteed by the U.S. Government or U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government), mortgage-backed and other asset-backed securities and municipal securities.The Fund may invest in U.S. Treasury futures and options on U.S. Treasury futures to hedge against changes in interest rates.The Fund may invest, from time to time, in affiliated funds managed by FIMCO or unaffiliated funds in an amount, at the time of investment, below 5% of the Fund’s net assets. The Fund attempts to stay broadly diversified, but it may emphasize certain industries based on the outlook for interest rates, economic forecasts and market conditions.In selecting investments, the Fund considers, among other things, the issuer’s earnings and cash flow generating capabilities, asset quality, debt levels, industry characteristics and management strength.The Fund also considers ratings assigned by ratings services in addition to its own research and investment analysis. The Fund seeks to maintain an average duration of between two and six years.Duration is a measurement of a bond’s sensitivity to changes in interest rates.The Fund may adjust the average duration based on its interest rate outlook.If it believes that interest rates are likely to fall, it may attempt to buy securities with longer maturities.By contrast, if it believes interest rates are likely to rise, it may attempt to buy securities with shorter maturities or sell securities with longer maturities. The Fund will not necessarily sell an investment if its rating is reduced.The Fund usually will sell a security when it shows deteriorating fundamentals, it falls short of the portfolio manager’s expectations, or a more attractive investment is available.However, it may hold securities that have been downgraded below investment grade (commonly known as “high yield” or “junk” bonds). 6 The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s holdings, when available, can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Interest Rate Risk: The market values of bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates. Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and in the case of asset-backed securities, the credit quality of the underlying loans.High yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities, but the lowest rating category of investment grade securities may have speculative characteristics as well.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payment of principal and interest.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations. Credit risk also applies to securities issued by the U.S. Government and by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.The securities issued by U.S. Government sponsored-enterprises are supported only by the credit of the issuing agency, instrumentality or corporation.For example, securities issued by the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) are not backed by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by 7 Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government.Congress may continue to consider legislation that would alter the activities or operations of Fannie Mae and Freddie Mac.The resulting reform legislation, if enacted, may impact the credit risk associated with Fannie Mae and Freddie Mac securities. Prepayment and Extension Risk: The Fund is subject to prepayment and extension risk since it invests in mortgage-backed and other asset-backed securities.When interest rates decline, borrowers tend to refinance their loans.When this occurs, the loans that back these securities suffer a higher rate of prepayment.This could cause a decrease in the Fund’s income and share price.Extension risk is the flip side of prepayment risk.When interest rates rise, the Fund’s average maturity may lengthen due to a drop in prepayments.This will generally increase both the Fund’s sensitivity to interest rates and its potential for price declines. Municipal Securities Risk: The Fund’s return may be impacted by events that affect the municipal securities markets, including legislative, political, or judicial developments that are perceived to have a negative effect on municipal securities and economic conditions that threaten the ability of municipalities to raise taxes or obtain the other sources of revenue that back their securities. Derivatives Risk: Investments in U.S. Treasury futures and options on U.S. Treasury futures to hedge against changes in interest rates involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.The use of derivatives for hedging purpose may limit any potential gain that might result from an increase in the value of the hedged position.These investments can also increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs.Moreover, derivatives may be difficult or impossible to sell, unwind, or value due to lack of a secondary trading market. Underlying Funds Risk: The Fund’s investments in affiliated and unaffiliated funds will result in the Fund paying its proportionate share of the underlying fund’s expenses.The Adviser is subject to conflicts of interest in connection with investments in affiliated funds because the Adviser manages and receives an advisory fee from these funds.The Fund’s portfolio managers also may be subject to conflicts of interest in allocating Fund assets to affiliated funds because they may receive compensation for managing those funds. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 8 Who should consider buying the Limited Duration High Quality Bond Fund? The Limited Duration High Quality Bond Fundmay be used as a core holding for an investment portfolio or as a base on which to build a portfolio.The Fund is intended for investors who: nAre seeking an investment which offers current income and a moderate degree of credit risk, nAre willing to accept fluctuations in the value of their investment and the income it produces as a result of changes in interest rates, credit ratings and the economy, and nHave a long-term investment horizon and are able to ride out market cycles. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 9 FUND MANAGEMENT IN GREATER DETAIL The Fund’s Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to the Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 40 Wall Street, New York, NY 10005.As of December 31, 2013, FIMCO served as investment adviser to 41 mutual funds or series of funds with total net assets of approximately $9.7 billion.FIMCO supervises all aspects of each Fund's operations.For the current fiscal year, FIMCO will receive an advisory fee of % of the Fund’s average daily net assets. The Fund is managed by a team of investment professionals who have active roles in managing the Fund.Each investment professional listed below has been a Portfolio Manager of the Fund since its inception in 2014. Mr. Wagner has served as Director of Fixed Income since 2001 and serves as a Portfolio Manager and Co-Portfolio Manager for other First Investors Funds.Mr. Wagner has been a Portfolio Manager with FIMCO since 1991. Rajeev Sharma serves as a Co-Portfolio Manager of other First Investors Funds and joined FIMCO in 2009.Prior to joining FIMCO, Mr. Sharma was a Vice-President and Senior Corporate Credit Analyst at Lazard Asset Management, LLC (2005-2009) and Associate Director, Corporate Ratings at Standard & Poor’s Ratings Services (2002-2005). Rodwell Chadehumbe serves as Co-Portfolio Manager of other First Investor Funds and joined FIMCO in 2012.Prior to joining FIMCO, Mr. Chadehumbe served as Portfolio Manager at Fifth Third Asset Management, Inc. (2008-2012) and at Fifth Third Private Bank (2006-2008). Other Information. Descriptions of the factors considered by the Board of Trustees in approving the foregoing Advisory Agreement will be available in the Fund’s Annual Report to shareholders for the fiscal year ending September 30, 2014. The Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Fund. The Fund has received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Fund’s shareholders but subject to the approval of the Fund’s Board of Trustees.FIMCO has ultimate responsibility, subject to oversight by the Fund’s Board of Trustees, and certain other conditions, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940.First Investors Income Funds, on behalf of the Fund, has claimed an exemption from registration with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act (“CEA”) and the Adviser is exempt from registration as a commodity trading advisor under CFTC Regulation 4.14(a)(8). 10 SHAREHOLDER INFORMATION How and when does the Fund price its shares? The share price (which is called "net asset value" or "NAV" per share) for the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of the Fund will not be priced on the days on which the NYSE is closed for trading, such as on most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, the Fund first values its assets, subtracts its liabilities and then divides the balance, called net assets, by the number of shares outstanding.The prices or NAVs of each share class will generally differ because they have different expenses. The Fund generally values its investments based upon its last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Fund under procedures that have been approved by the Board of Trustees of the Fund.The Fund may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news; general market movements;sector movements; or movements of similar securities. In the event that a security is priced using fair value pricing, the Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by the Fund could cause the Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. How do I open an account? You can open an account through a representative of the Fund’s principal underwriter, First Investors Corporation, or any other broker-dealer, insurance company, third party administrator or other financial intermediary that is authorized to sell the Fund (collectively, your “Representative”).It is generally our policy to only open accounts for U.S. citizens or resident aliens.Accounts may be established in a variety of different registration options, including individual, joint and trust registrations.Shares that you purchase through a financial intermediary may be held in your account with that firm.Your 11 Representative may help you complete the necessary paperwork to open a new account. Your Representative will transmit your request to the Fund and may charge you a fee for this service.Please contact your Representative for more information on how to open an account. The Fund offers several different share classes.Each share class has its own investment eligibility criteria, fees, expenses and other features.Not all share classes may be available to you.When deciding which share class to invest in, you should consider the amount you plan to invest, the fees and expenses for each share class and any sales charge discounts or waivers which may be available to you.Your Representative can assist you in determining which share classes are available to you.You should consider any other fees and/or charges your Representative may charge you in addition to the fees and/or charges disclosed in this prospectus.The various types of registrations and additional information about sales charge waivers and discounts (discussed below) are described in the Fund’s Statement of Additional Information (“SAI”).The SAI is available free of charge by calling 1 (800) 423-4026, by visiting our website at www.firstinvestors.com or by visiting the SEC’s website at www.sec.gov. Investors investing in the Fund through a financial intermediary should consult with their financial intermediary for information regarding investment minimums, how to purchase and redeem shares, and applicable fees.If you establish an account through a financial intermediary, the investment minimums described in this prospectus may not apply.As discussed above, your financial intermediary also may charge fees that are in addition to those described in this prospectus. Federal law, including the USA PATRIOT Act, requires all financial institutions to obtain, verify and record information that identifies each person who opens an account.Therefore, if you are a new customer, you will be asked to provide certain information before your account may be opened, including your name, residential street address, date of birth, social security or taxpayer identification number (“TIN”), citizenship status and other information that will allow you to be identified.You may also be asked to provide certain government issued documents, such as your driver’s license or passport, or other identifying documents.In certain circumstances, this information may be obtained and verified with respect to any person authorized to effect transactions in an account.The Fund and your financial intermediary may reject your new account application if the required identifying information is not provided. In addition to the identifying requirements described above, if the Fund is unable to verify your identity to its satisfaction within a maximum of 60 days of opening your account, the Fund will restrict most types of investments in your account.The Fund reserves the right to liquidate your account at the current net asset value if the Fund has not been able to verify your identity within a maximum of 90 days of opening the account or if the Fund has questions concerning the purpose of the account that have not been adequately explained.The Fund may, in its sole discretion, refuse to establish, restrict or liquidate your account without waiting for the prescribed periods if the Fund believes for any reason that a more timely resolution is necessary or appropriate.The Fund is not responsible for any loss that may occur and the Fund will not refund any sales charge or contingent deferred sales charge (“CDSC”) that you may incur as a result of their decision to liquidate an account. What share classes are offered by the Fund? Not all classes of shares of the Fund may be available in all jurisdictions. Class A shares:Class A shares of the Fund are available to all investors.Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares 12 chart that can be found in the section of this prospectus titled “What are the sales charges?”.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, which is also described in the Class A shares chart. The minimum account size for a Class A account is $1,000 for a non-retirement account and $500 for a Roth or Traditional IRA account.The Fund offers lower initial minimum investment requirements for certain types of Class A accounts and may waive the minimum account requirement if you maintain a systematic investment program.Class A shares of the Fund charge a 12b-1 fee of 0.30%. Advisor Class shares:Advisor Class shares of the Fund are available to fee-based advisory programs sponsored or maintained by a financial intermediary such as a registered investment advisor, who invests at least $100,000 in the aggregate in the Fund, and to certain retirement plan service provider platforms.The Fund may accept, in its sole discretion, investments in Advisor Class shares from purchasers not listed above.Advisor Class shares require a minimum initial investment of $1,000 per Fund account.The Fund reserves the right to waive the minimum initial account size requirement for Advisor Class shares in certain cases.Advisor Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. Institutional Class shares:Institutional Class shares of the Fund are available to certain retirement plan service provider platforms, individuals, corporations, registered investment companies, trust companies, endowments and foundations.The Fund may accept, in its sole discretion, investments in Institutional Class shares from purchasers not listed above.There is a minimum initial investment of $2,000,000 per Fund account.The Fund reserves the right to waive the minimum initial account size requirement for Institutional Class shares in certain cases.Institutional Class shares of the Fund are sold at the net asset value and do not charge 12b-1 fees. What about accounts with multiple owners or representatives? The following applies with respect to accounts opened with the Fund.If you purchase or hold shares through a financial intermediary, the following policies may not apply.Please contact your financial intermediary for additional information. If you open an account that has more than one legal owner or legal representative, the Fund will accept oral or written instructions of any type without limitation from any one of the owners or representatives as long as the account has telephone privileges and a signature guarantee is not required to process the transaction.For example, if you open a joint account, any one of the joint tenants may, acting alone and without the consent of the other joint tenants, give the Fund instructions, by telephone or in writing, to (a) redeem shares to the address of record for the account, (b) redeem shares to a pre-designated bank account that may not be owned by you, (c) exchange shares, (d) exchange shares into a joint money market fund account that has check-writing privileges that can be used by any one owner, and (e) change the address of record on the account.The Fund (and its affiliates) has no liability for honoring the instructions of any one joint owner; it has no responsibility for questioning the propriety of instructions of any one joint owner; and it has no obligation to notify joint tenants of transactions in their account other than by sending a single confirmation statement to the address of record or by electronic delivery (if elected).The principle of “notice to one is notice to all” applies.Thus, to the extent permitted by law, we are legally considered to have fulfilled all of our obligations to all joint tenants if we fulfill them with respect to one of the joint tenants.If you open or maintain a joint account, you consent to this policy. 13 Similarly, in the case of an account opened for a trust, a partnership, a corporation, or other entity, it is our policy to accept oral or written instructions from any of the persons designated as having authority over the account as long as the account has telephone privileges.Thus, any one of the designated persons is authorized to provide us with instructions of any type without limitation, including instructions to redeem or transfer funds to other persons.We have no responsibility for reviewing trusts, partnership agreements, articles of incorporation, by-laws or similar documents, whether provided to us or not, to determine if they contain any restrictions on the authority of any one authorized person to provide us with instructions or to control the account.We may send confirmations, statements and other required information to any one of the authorized persons at the address of record for the account or by electronic delivery (if elected).We have no obligation to question the purpose or propriety of any instruction of any authorized person or to let other authorized persons know about any transactions or changes that have been made to the account.If you open or maintain an account for an entity, you consent to this policy. If you do not want any one registered owner or representative on your account to have such flexibility and authority, you must instruct the Fund that you do not authorize it to accept instructions from less than all owners or representatives.You should be aware that this could cause you to incur delays, potential market losses, and additional expenses.You should also be aware that written instructions signed by all owners or representatives may be required to establish certain privileges and for any transaction that requires a signature guarantee under the Fund’s policies.The Fund reserves the right to change its policies concerning accounts with multiple owners or representatives without prior notice. How do I make subsequent transactions? Shareholders may make additional purchases in any dollar amount into accounts that have a broker-dealer of record.The following describes how you can make such subsequent transactions if your account is registered in your name with our transfer agent and your financial intermediary does not control your account.If you purchased shares of a Fund through a financial intermediary or your account is controlled by your financial intermediary, or if your shares are held in an omnibus account, you must contact your Representative or financial intermediary for information concerning how to effect transactions in the Fund’s shares or to determine if you are eligible to use the exchange policies described in this section, since we can only accept instructions from your financial intermediary.If you purchased shares of the Fund through a financial intermediary, you may contact your financial intermediary to determine if you are eligible to use the exchange policies described in this section and for its policies to effect an exchange.Your financial intermediary is responsible for transmitting your purchase or sale request to the Fund in proper form and in a timely manner, and may charge you a fee for this service. 1.Contact your Representative. After you have opened your account, you can buy additional shares of your Fund or other Funds in our fund family, redeem shares, or exchange shares into our other Funds by contacting your Representative.He or she will handle your transaction for you and tell you what paperwork, if any, is required.Written signature guaranteed instructions and other paperwork may be required for certain types of transactions.See our Signature Guarantee Policies and other requirements below. 14 2.Contact the Fund directly through its transfer agent. You can also buy (provided your account has a broker-dealer of record), sell, or exchange shares of the Fund by contacting the Fund directly through its transfer agent, Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837-3620 or by telephone at 1 (800) 423-4026.You can generally request redemptions or exchanges either by telephone, if you have telephone privileges, or in writing.Certain redemptions may not be transacted by telephone because they require a signature guarantee under our Signature Guarantee Policies, require account specific paperwork, or are not eligible for telephone redemption.The Fund does not generally accept transaction instructions via e-mail, fax, or other electronic means. To confirm that telephone instructions received from account owners are genuine, the Fund’s transfer agent records each telephone call, asks the caller for information to verify his or her identity and authority over the account (such as the account registration, account number, address of record, and last four digits of the owner’s social security number or the owner’s personal identification number), and sends a confirmation of each transaction to the address of record or by electronic delivery (if elected).The Fund and its transfer agent are not liable for acting on telephone instructions as long as they reasonably believe such instructions to be genuine and the procedures that they use to verify the caller’s identity and authority are reasonable. Telephone privileges are automatically granted to all new customers.It is your responsibility to decline telephone privileges if you do not want them.You may decline telephone privileges by notifying the Fund’s transfer agent that you do not want them.This will not affect your ability to place telephone orders through your Representative.However, declining telephone privileges will prevent you from effecting transactions directly through the Fund by telephone.This may cause you to incur delays, potential market losses, and costs.Additional information about telephone privileges is included in the Fund’s SAI. 3.Signature Guarantee Policies and Other Requirements. The Fund requires written instructions signed by all owners with a signature guarantee from a financial institution that is a member of the Securities Transfer Agents Medallion Program for: all redemption requests over $100,000, except for redemptions made via draft check; redemption checks made payable to any person(s) other than the registered shareholder(s); redemption checks mailed to an address other than the address of record; and for redemptions to the address of record when the address of record has changed within thirty (30) days of the request (unless the written address change request was signed by all owners and signature guaranteed).The Fund may also require signature guarantees to establish or amend certain account privileges or services and in certain other situations.These are described in the Fund’s SAI. For trusts, estates, attorneys-in-fact, corporations, partnerships, and other entities, additional documents are required to confirm legal authority over the account, unless they are already on file.For example, the Fund requires a Certificate of Authority to be on file before it will honor a request for a redemption for an account established for a partnership, corporation, or trust.Similarly, the Fund requires official records, such as death certificates and letters testamentary or court orders, before honoring redemptions of accounts registered to decedents or wards under guardianships or conservatorships.If we are being asked to redeem a retirement account and transfer the proceeds to another financial institution, we may also require a Letter of Acceptance from the successor custodian and, for a 403(b) or 457 account, the signature of your employer or third-party administrator.The Fund’s transfer agent may, in its discretion, waive certain requirements for redemptions. 15 Exchanges may only be made into the same class of shares of another First Investors Fund owned by the same customer that is available for sale to the customer.An exchange will be processed at the relative NAVs of the shares involved and any CDSC on the shares being exchanged and the holding period used to calculate the CDSC will carry over to the new shares.There is no sales charge on an exchange.However, since an exchange of Fund shares is a redemption and a purchase, it may create a gain or loss for tax purposes.Additional information regarding how to purchase, redeem and exchange shares of the Fund is included in the Fund’s SAI.Under certain circumstances, the Fund may permit conversion from one class of shares to another class of shares or may convert one class of shares to another class of shares.The Fund reserves the right to change its Signature Guarantee Policies and other policies without prior notice. How are transactions processed? If a purchase, redemption or exchange order is received in good order by the Fund’s transfer agent at its offices in Edison, NJ by the close of regular trading on the NYSE, it will be priced at that day's NAV plus any applicable sales charge for a purchase (“offering price”) or minus any applicable CDSCs for a redemption.If you place your order with your Representative by the close of regular trading on the NYSE, your transaction will also be priced at that day's offering price provided that your order is received by our transfer agent in its Edison, NJ offices by our processing deadline.Orders placed after the close of regular trading on the NYSE, or received in our Edison, NJ offices after our processing deadline, will be priced at the next Business Day's offering price. The Fund has authorized certain third party financial intermediaries, such as broker-dealers and third party administrators to receive purchase and redemption orders on behalf of the Fund and to designate other intermediaries to receive purchase and redemption orders on behalf of the Fund.You should contact your financial intermediary to find out by what time your purchase or redemption order must be received so that it can be processed the same day.It is the responsibility of your financial intermediary to transmit orders that will be received by the Fund in proper form and in a timely manner. The Fund reserves the right to refuse any order to buy shares, without prior notice, if the Fund determines that doing so would be in the best interests of the Fund and its shareholders.The Fund is not responsible for losses stemming from delays in executing transactions that are caused by instructions not being in good order.Shares of the Fund will only be issued against full payment, as described more fully in this prospectus and SAI. Payment of redemption proceeds generally will be made within 7 days.If you are redeeming shares which you recently purchased by check or electronic funds transfer, payment may be delayed to verify that your check or electronic funds transfer has cleared (which may take up to 15 days from the date of purchase). The Fund may not suspend or reject a redemption request that is received in good order or delay payment for a redemption for more than 7 days (except as described above), except during unusual market conditions affecting the NYSE, in the case of an emergency which makes it impracticable for the Fund to dispose of or value securities it owns or as permitted by the SEC. The Fund reserves the right to make in-kind redemptions.This means that it could respond to a redemption request by distributing shares of the Fund's underlying investments rather than distributing cash.To the extent the Fund redeems its shares in-kind, the redeeming shareholder assumes any risk of the market price of such securities fluctuating.In addition, the shareholder will bear any brokerage and related costs incurred in disposing of or selling the portfolio securities received from the Fund.For 16 additional information about in-kind redemptions, please refer to the Fund’s SAI. What are the sales charges? The Fund offers Class A, Advisor Class and Institutional Class shares.Class A shares are sold subject to a sales charge.There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares.While each class invests in the same portfolio of securities, each class has different expense structures.Because of the different expense structures, each class of shares generally will have different NAVs and dividends. Class A shares of the Fund are sold at the public offering price, which includes a front-end sales charge.The sales charge declines with the size of your purchase, as illustrated in the Class A shares chart below.Class A shares sold without a sales charge may in some circumstances be subject to a CDSC, as described below. Class A Shares Your investment Sales Charge as a percentage of offering price* Sales Charge as a percentage of net amount invested* Less than $100,000 5.75% 6.10% $100,000-$249,999 $250,000-$499,999 $500,000-$999,999 $1,000,000 or more 0** 0** * Due to rounding of numbers in calculating a sales charge, you may pay more or less than what is shown above. ** If you invest $1,000,000 or more, you will not pay a front-end sales charge.However, if you make such an investment and then sell your shares within 24 months of purchase, you will pay a CDSC of 1.00% except in certain circumstances.As described further in this prospectus, any applicable CDSCs may be waived under certain circumstances. The Fund has adopted a plan pursuant to Rule 12b-1 for its Class A shares.The plan allows the Fund to pay fees for the distribution related activities and the ongoing maintenance and servicing of shareholder accounts.The plan provides for payments at annual rates (based on average daily net assets) of up to 0.30% on Class A shares.No more than 0.25% of the Fund’s average daily net assets may be paid under the plan as service fees.Because Rule 12b-1 fees are paid out of the Fund’s assets on an ongoing basis, over time these fees will increase the cost of a shareholder’s investment and may cost a shareholder more than paying other types of sales charges.Advisor Class and Institutional Class shares do not pay Rule 12b-1 fees. Does the Fund or FIMCO make payments to financial intermediaries? When you buy and/or hold Fund shares through a financial intermediary, that financial intermediary typically will receive compensation.The source of that compensation may include a percentage of the sales load, if any, that you may pay as a shareholder, and/or a percentage of the Rule 12b-1 fee, if applicable, paid by the class of shares of the Fund that you own.FIMCO and its affiliates (at their own expense) may pay compensation to financial intermediaries for the promotion and sale of the Fund.In addition, FIMCO and its affiliates and the Fund 17 may pay compensation to financial intermediaries for shareholder-related services, including administrative, sub-transfer agency type, recordkeeping and shareholder communication services. The amount of compensation paid to different financial intermediaries may differ.The compensation paid to a financial intermediary may be based on a variety of factors, including average assets under management in accounts distributed and/or serviced by the financial intermediary, gross sales by the financial intermediary and/or the number of accounts serviced by the financial intermediary that invest in the Fund.Compensation paid by FIMCO or its affiliates includes amounts from FIMCO’s or its affiliates’ own resources and constitute what is sometimes referred to as “revenue sharing.” Compensation received by a financial intermediary from FIMCO or an affiliate may include payments for marketing and/or training expenses incurred by the financial intermediary, including expenses incurred by the financial intermediary in educating itself and its salespersons with respect to the Fund.For example, compensation may be paid to make Fund shares available to customers of a platform or similar program sponsor or for services provided in connection with such platforms and programs.Such compensation also may include reimbursements for expenses incurred in attending educational seminars regarding the Fund, including travel and lodging expenses.Additionally, it may cover costs incurred by financial intermediaries in connection with their efforts to sell Fund shares, including costs incurred compensating (registered) sales representatives and preparing, printing and distributing sales literature. Any compensation received by a financial intermediary, whether from the Fund, FIMCO or an affiliate, and the prospect of receiving such compensation may provide the financial intermediary with an incentive to recommend the shares of the Fund over other potential investments.The compensation also may cause a financial intermediary to elevate the prominence of the Fund within its organization by, for example, placing it on a list of preferred funds.You may contact your financial intermediary for details about any such payments it receives from the Fund, FIMCO, or its affiliates, or any other fees, expenses, or commissions your financial intermediary may charge you in addition to those disclosed in this prospectus. Are sales charge discounts and waivers available for Class A shares? A.Rights of Accumulation and Statements or Letters of Intent. You may qualify for a Class A share sales charge discount under our Rights of Accumulation (“ROA”) policy.If you already own shares of any First Investors Funds, you are entitled to add the current values of those shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional Class shares) to your purchase in computing your sales charge.Thus, for example, if you already own shares of First Investors Funds and those shares are worth $100,000 based on the current offering price, your current purchase of $10,000 is entitled to the $100,000 sales charge discount.Class A shares of our Cash Management Fund are not counted for ROA purposes if they were purchased directly without a sales charge. In computing your sales charge discount level, you are also entitled to credit for the current values of First Investors Fund shares held in the accounts of other shareholders whose accounts are registered under your address of record (i.e., your mailing address on your account) and are serviced by your broker-dealer firm (“Eligible Accounts”).For example, you are entitled to combine the current values of all First Investors Fund 18 shares (measured by (a) the applicable Fund’s Class A share value either at the current offering price, or in the case of Fund shares owned through a fee-based account, at the current net asset value and (b) at the current value of Advisor Class shares and Institutional Class shares) owned by you, your spouse, your children, and any other individuals as long as you all share the same address of record and are serviced by the same broker-dealer firm. You can also qualify for a sales charge discount by establishing a non-binding statement or letter of intent (“SOI”) to purchase a specific dollar amount of shares within 13 months.For example, your current purchase of $10,000 will be processed at the $100,000 sales charge discount level if you establish an SOI for $100,000. You can include in your SOI accounts owned jointly by you and your spouse, accounts owned individually by either you or your spouse and accounts that you or your spouse control as custodian or as a responsible individual for your children and trust accounts for which only you and/or your spouse serve as trustee, as long as all accounts share the same address of record and are serviced by the same broker-dealer.For purposes of our SOI policies, spouse is broadly defined to include common law and life partners.Furthermore, an SOI covers both existing accounts and those that are subsequently opened by a designated person during the SOI period. You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional person(s) you wish to cover at the time you enter into the SOI and the amount of your SOI.Once an SOI is established, it cannot be amended to add persons who were not specified initially nor can an SOI be “back dated” to cover prior purchases.However, you can revise the SOI amount upward at any time during the SOI period by completing our SOI Agreement Form (or other documentation acceptable to First Investors Funds).If the prior commitment has not been met by the time of the revision, the SOI period during which the purchases must be made will remain the same.Purchases made from the date of the revision will receive the reduced sales charge resulting from the revised SOI.If your prior commitment has been met by the time of the revision, your original SOI will be considered completed and a new SOI will be established. In addition, accounts of homeowners’ associations that are managed by certain management companies, where the management company has entered into an agreement to establish an SOI, the accounts have the management company’s address as their address of record and the accounts are serviced by the same broker-dealer, may also qualify for a sales charge discount under our ROA and SOI policies.You must use our SOI Agreement Form (or other documentation acceptable to the First Investors Funds) to designate any additional entity(ies) you wish to cover at the time you enter into the SOI and the amount of your SOI. Moreover, subject to the conditions described above, you may also receive credit for Advisor Class and Institutional Class shares that you purchased and own and for Class A shares owned through a fee-based account under a program sponsored or maintained by a financial intermediary.Such shares will be valued at the current net asset value for ROA and SOI purposes. To ensure that you receive the proper sales charge discount, you must advise your broker-dealer or your financial intermediary of all Eligible Accounts and shares that can be aggregated with your own accounts for ROA purposes as well as your desire to enter into an SOI (if applicable).In addition, to receive a waiver or a reduction of a sales charge, you may wish to contact your broker-dealer or financial intermediary concerning your eligibility at the time of purchase.If you or your broker dealer or financial intermediary do not let the Fund know that you are eligible for a waiver or reduction, you may not receive a sales charge discount to which you may be 19 eligible. The Fund or your broker-dealer or financial intermediary may also ask you to provide account records, statements or other information related to all Eligible Accounts.You should be aware that we are not able to monitor purchases that are made through an omnibus account or certain other accounts with another broker-dealer or financial intermediary.In such circumstances, that broker-dealer or financial intermediary is responsible for processing your order at the correct discount level and for offering you the opportunity to enter into an SOI. You are not legally required to complete the SOI.However, if the intended investment is not completed within the specified SOI period, the difference between the sales charge actually paid and the sales charge which would have been paid if the total of such purchases had been made at a single time will be redeemed to pay such difference.Once an SOI is established, a change of address will not affect the SOI.However, a change of broker-dealer during the 13-month SOI period will terminate the SOI.If two or more customers are covered by an SOI and one customer changes the broker-dealer on his or her account before the SOI is complete, the SOI will be terminated on all customers’ accounts and the sales charges on all purchases made under the SOI will be adjusted. By purchasing under an SOI, you agree to the following: nYou authorize First Investors to reserve 5% of the shares held under an SOI in escrowed shares until the SOI is completed or is terminated, nYou authorize First Investors to sell any or all of the escrowed shares to satisfy any additional sales charges owed if the SOI is not fulfilled or is terminated, and nAlthough you may exchange all your shares among the funds, you may not sell or transfer the reserve shares held in escrow to an account not included in the SOI until you fulfill the SOI or pay the higher sales charge. Purchases made without a sales charge in Class A shares of the Cash Management Fund or pursuant to any of the sales charge waiver provisions numbered 1 through 17 set forth below do not count toward the completion of an SOI.For example, if you make a redemption before your SOI is completed and reinvest that amount without paying a sales charge pursuant to our ninety (90) day reinstatement privilege, the amount reinvested will not count towards completion of your SOI.Similarly, any shares that you purchase without paying a sales charge under our free exchange privilege will not count towards completion of your SOI.Purchases made pursuant to sales charge waiver provision number 18 set forth below will count toward the completion of an SOI providing such purchase amount was not derived from the redemption of shares of a First Investors Fund (excluding shares of the Cash Management Fund which were directly purchased).For example, if you make a redemption before your SOI is completed and use the proceeds of such redemption to purchase Fund shares through a fee-based account under a program sponsored or maintained by a financial intermediary, such purchase will not count toward the completion of your SOI. We reserve the right to extend the 13-month period of any particular SOI if reasonable circumstances warrant such extension.We also reserve the right to prospectively revise our ROA and SOI policies at any time, subject to providing any required disclosure to shareholders; any such change will not adversely affect shareholders who have established an SOI prior to the change.Additional information about our ROA and SOI policies is included in the Fund’s SAI. B. Sales Charge Waivers and Discounts. Class A Shares May be Purchased Without a Sales Charge: 1.By a current registered representative, employee, officer, director, or trustee of the Fund, First Investors Corp. (“FIC”), or their affiliates (“Associate”), the spouse, life 20 partner, children and grandchildren of such Associate provided that they reside at the same address and they maintain their FIC customer account (“Eligible Relatives”), and any other person who maintains an account that has been coded as an associate account since January 30, 2004.The accounts of such persons are referred to as “Associate Accounts.” 2.By a former Associate or former or current Eligible Relative thereof provided that such person (a) already owns an Associate Account, or (b) is rolling over the proceeds from a First Investors 401(k) or First Investors Profit Sharing Plan account into a fund account. 3.By an employee of a subadviser of the Fund. 4.By an employee of The Independent Order of Foresters. 5.When Class A share dividends and other distributions are automatically reinvested in Class A shares of the same or a different fund account within the same customer account. 6.When Class A shares are free-exchanged into Class A shares of a different fund account within the same customer account. 7.When Class A share systematic withdrawal plan payments from one fund account, other than the Cash Management Fund, are automatically invested into shares of another fund account in the same class of shares for the same customer account.Class A shares of the Cash Management Fund account may be automatically invested into shares of another fund account in the same class of shares for the same customer account at NAV if the customer is eligible for the free exchange privilege. 8.When loans are repaid, unless the loan was made by redeeming Cash Management Fund shares that were directly purchased. 9.When a qualified group retirement plan (e.g., 401(k), money purchase pension, or profit sharing plan) is reinvesting redemption proceeds back into the same plan from another fund on which a sales charge or CDSC was paid.* 10.By a qualified group retirement plan with 100 or more eligible employees at the time the account is opened.* 11.By a qualified group retirement plan with $1,000,000 or more in assets in the funds.* 12.In amounts of $1 million or more.* 13.By individuals under a SOI or ROA of $1 million or more.* 14.When a customer who is at least age 70½ authorizes a required minimum distribution of Fund shares from a retirement account (including fee-based retirement accounts under a program sponsored or maintained by a financial intermediary) and at the same time directs the proceeds to be invested into a Fund account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid.This waiver also applies to a customer who is at least 70½ who authorizes a required minimum distribution of Fund shares from a retirement account in a fee-based advisory program sponsored or maintained by a First Investors affiliate and at the same time directs the proceeds to be invested into a Fund account the shareholder owns individually or jointly provided both accounts have the same broker-dealer and address of record. 15.When a customer requests the removal of an overcontribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.This waiver applies to Class A money market shares only to the extent that a sales charge had been paid. 16.When you are reinvesting into a fund, within the same customer account, proceeds of a redemption made within the prior ninety 21 (90) days, from Class A shares of a fund, on which you paid a front end sales charge.This will reduce your reinstatement privilege to the extent that it results in a waiver of sales charge.You must notify us in writing that you are eligible for the reinstatement privilege.Furthermore, if you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. 17.Registered representatives and other employees (including their spouse, life partner, children and grandchildren providing such person(s) lives at the same address as the Registered Representative or employee) of firms that are authorized to sell First Investors Funds. 18.When Class A shares are purchased through a fee-based account under a program sponsored or maintained by a financial intermediary. * For items 9 through 13 above, a CDSC will be deducted from shares that are redeemed within 24 months of purchase, unless such shares are exchanged into another fund.If shares are exchanged into another fund, the CDSC and the holding period used to calculate it will carry over to the new fund with one exception.If the exchange is into Class A shares of the Cash Management Fund, the holding period used to calculate the CDSC will be tolled on such shares as long as they remain in the Cash Management Fund, the holding period will resume if the shares are exchanged back into a load fund, and the CDSC will be imposed if the shares are redeemed from the Cash Management Fund.In order to ensure that the holding period and CDSC are properly computed on shares that are exchanged into the Cash Management Fund, we will create a separate account to hold such exchanged shares.This account will not be entitled to draft check or expedited redemption privileges. In addition, a group retirement plan with 99 or fewer eligible employees at the time the account is opened and less than $1,000,000 in assets in the funds may purchase Class A shares at a sales charge of 3% (as expressed as a percentage of the offering price). Sales charge waivers and discounts are also available for participants in certain other retirement programs and other categories of investors. Any applicable CDSC on Class A shares is waived for (or does not apply to): 1.Appreciation on redeemed shares above their original purchase price and shares acquired through dividend or capital gain distributions. 2.Redemptions of shares following the death or disability (as defined in Section 72(m)(7) of the Internal Revenue Code of 1986, as amended) of an account owner (or in the case of joint accounts, the death of the last surviving joint owner), provided that in the case of disability the shares must have been purchased prior to the disability and the redemptions must be made within one (1) year of the disability.Proof of death or disability is required. 3.Distributions from employee benefit plans due to plan termination. 4.Redemptions to remove an excess contribution from an IRA or qualified retirement plan. 5.Annual redemptions of up to 8% of your account’s value redeemed by a Systematic Withdrawal Plan.Free shares not subject to a CDSC will be redeemed first and will count towards the 8% limit. 6.Redemptions by the fund when the account falls below the minimum account balance. 7.Redemptions to pay account fees. 8. Required minimum distributions upon reaching age 70½ provided you notify us about the required minimum distribution and you have held the shares for at least three (3) years. Free shares not subject to a CDSC will be redeemed first. 22 9.When a customer who is at least age 70½ authorizes a distribution from a retirement account and at the same time directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 10.When a customer requests the removal of an over contribution made to a retirement account and directs the proceeds to be invested into an account the customer owns individually or jointly provided both accounts have the same broker-dealer and address of record.* 11.If you reinvest into the same class of a load fund within the same customer account with proceeds from a redemption within the prior ninety (90) days of Class A shares on which you paid a CDSC and you notify us in writing of your desire to reinvest the amount, you will be credited, in additional shares, for any CDSC that you paid.If you are reinvesting only a portion of your redemption, you only will be credited with a pro-rated percentage of any CDSC that you paid.If you are opening or reactivating an account, your investment must meet the Fund’s minimum investment policy. *For items 9 and 10, the CDSC will carry over to the new account.The holding period used to calculate the CDSC will also carry over to the new account. The foregoing front end sales charge and CDSC waiver privileges on Class A shares do not apply to: nReinvestments of systematic withdrawal amounts; nAutomated payments such as Money Line and API; nSalary reduction/Employer contributions sent directly to First Investors for investment into Traditional or Roth 403(b)(7), 457(b), SEP-IRA, SIMPLE IRA or SARSEP-IRA accounts; nInvestments made through your representative or broker-dealer over the phone if the amount of the investment that is eligible for the free exchange is less than $100; or nAccounts that are liquidated due to a shareholder’s failure to verify his or her identity in opening the account or if we have questions concerning the purpose of the account that have not been adequately explained. For additional information about sales charge waivers and discounts, please refer to the Fund’s SAI. What are the Fund’s policies on frequent trading in the shares of the Fund? The Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Fund has adopted policies and procedures to detect and prevent frequent trading in the shares of the Fund.These policies and procedures apply uniformly to all accounts.However, the ability of the Fund to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of the Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, the Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Fund to monitor activity in existing accounts to detect market-timing activity.Thecriteria used for monitoring differ depending upon the type of account involved.It is the policy of the Fund to reject, without any prior notice, any purchase or exchange transaction if the Fund believes that the transaction is part of a market timing strategy. 23 The Fund also reserves the rightto reject exchanges that in the Fund’s view are excessive, even if the activity does not constitute market timing. If the Fund rejects an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Fund may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. Financial intermediaries that offer Fund shares may be asked to enforce the Fund’s policies to discourage frequent trading.Financial intermediaries also may have their own policies to deter frequent trading that differ from the Funds’ policies.In certain cases, the Fund may defer to the intermediary’s policies.There is no guarantee that all market timing will be detected.To the extent that the Fund’s or a financial intermediary’s policies are not successful in detecting and preventing frequent trading in the shares of the Fund, frequent trading may: (a) interfere with the efficient management of the Fund by, among other things, causing the Fund to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Fund, particularly for long-term shareholders who do not engage in frequent trading. What about dividends and capital gain distributions? To the extent that it has net investment income, the Fund will declare daily, and pay on a monthly basis, dividends from net investment income.The Fund will distribute any net realized capital gains on an annual basis, usually after the end of the Fund's fiscal year.The Fund may also make an additional distribution in any year, if necessary, to avoid a federal excise tax on certain undistributed net income and capital gains.Dividends and other distributions declared on the Fund's share classes are calculated at the same time and in the same manner.Dividends on each class might be affected differently by the allocation of class-specific expenses. You may choose to reinvest all dividends and other distributions at NAV in additional shares of the same class of the Fund or certain other First Investors Funds or receive all dividends and other distributions in cash.If you do not select an option when you open your account, all dividends and other distributions will be reinvested in additional shares of the Fund.If you do not cash a dividend or distribution check, you will not receive interest on the amount of the check while it remains outstanding.If the Fund is unable to obtain a current address for you, it will reinvest your future dividends and other distributions in additional Fund shares in accordance with our “Returned Mail” policy, as described in the Fund’s SAI.No interest will be paid to you while a distribution remains uninvested. A dividend or other distributions declared on a class of shares will be paid in additional shares if it is under $10 or if the Fund has received notice that all account owners are deceased (until written alternate payment instructions and other necessary documents are provided by your legal representative). What about taxes? Any dividends or capital gain distributions paid by the Fund are taxable to you unless you hold your shares in an IRA, 403(b) account, 401(k) account or other tax-deferred account.Dividends and distributions of net short-term capital gains (if any) are generally taxable to you as ordinary income.If you are an individual or certain other non-corporate shareholder and meet certain holding period and other requirements with respect to your Fund shares, you may be eligible for reduced federal income tax rates on “qualified dividend income” distributed by the Fund.Distributions of net long-term capital gains (if any) are generally taxed to you as long-term 24 capital gains, regardless of how long you owned your Fund shares.You are taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares. Your sale or exchange of Fund shares will be considered a tax reportable event for you.Depending on the purchase price and the sale price of the shares you sell or exchange, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transactions. Cost basis information for the sale of certain shares is reported directly to the IRS on Form 1099-B.You may direct us to sell specific shares for tax reporting purposes; in such case, we will follow your directions.You may want to consult with your tax advisor about taxes before instructing us to sell shares.Additional information regarding cost basis reporting, including the Fund’s default method, can be found in the Fund’s SAI. What if my account falls below the minimum account requirement? If your account falls below the minimum account balance for any reason other than market fluctuation, the Fund reserves the right to redeem your account without your consent or to impose an annual low balance account fee of $25.The Fund may also redeem your account or impose a low balance account fee if you have established your account under a systematic investment program and discontinue the program before you meet the minimum account balance.The Fund will give you sixty (60) days notice before taking such action.You may avoid redemption or imposition of a fee by purchasing additional Fund shares, if permitted by law, during this sixty (60) day period to bring your account balance to the required minimum. Householding policy It is the policy of the Fund described in this prospectus to mail only one copy of the Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in the Fund covered by the same document.You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you.In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation.It is the policy of the Fund to mail confirmations and account statements separately to each shareholder who shares the same mailing address.The Fund will, however, mail quarterly statements for different shareholders who share the same mailing address in one envelope if each shareholder consents to this procedure.We are not responsible for any losses that result from your use of this procedure.You may request that separate copies of these disclosure documents be mailed to you by writing to us at:Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at: 1 (800) 423-4026. Other account privileges and policies The Fund offers a full range of special privileges, including systematic investments, automatic payroll investments, systematic redemptions, electronic fund transfers, a variety of retirement account options, and transfer on death (“TOD”) registration.These privileges are described in the Fund’s SAI.There is an annual custodial fee of $15 for each First Investors Fund IRA, ROTH IRA, SIMPLE-IRA, SEP-IRA, SARSEP-IRA, MPP/PSP, 457(b) and ESA custodial account and an annual custodial fee of $30 for each First Investors Fund 403(b) custodial account that you maintain, irrespective of the number of Funds that are held in an account.The account holder is responsible for paying this 25 fee and the fee will be automatically deducted from the account on the last business day of the first quarter for the following 12-month period in accordance with the provisions of the respective custodial agreement.Notwithstanding the foregoing, the fee may be waived or reduced by the custodian as further described in the respective custodial agreement and in the Fund’s SAI.The custodian also reserves the right to modify the fee at any time on forty-five (45) days prior written notice to account holders.TOD accounts are administered in accordance with First Investors TOD Guidelines.These guidelines are set forth in the Fund’s SAI, which is available for free upon request by calling 1 (800) 423-4026 and by visiting our website at www.firstinvestors.com. 26 FINANCIAL HIGHLIGHTS When available, the financial highlights tables are intended to help you understand the financial performance of the Fund for the years indicated. Financial highlights are not provided because the Fund had not commenced operations prior to the date of this Prospectus. 27 INCOME FUNDS LIMITED DURATION HIGH QUALITY BOND FUND For more information about the Fund, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Since the Fund is new, it does not have a current report to shareholders.However, when available, these reports will include the portfolio holdings of the Fund as well as a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The Fund’s SAI provides more detailed information about the Fund.The SAI of the Fund is incorporated by reference into this prospectus. To obtain free copies of the Reports, when available, the SAI or to obtain other information, you may visit our website at:www.firstinvestors.com or contact the Fund at: Administrative Data Management Corp. Raritan Plaza I Edison, NJ 08837 Telephone: 1 (800) 423-4026 To obtain information about the Fund, including your account balance and transaction history, you may also visit our website at: www.firstinvestors.com. To access your account information, you will need a password. You can review and copy Fund documents (including the Reports, when available, and SAI) at the Public Reference Room of the SEC in Washington, D.C.You can also obtain copies of Fund documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549 or (ii) by electronic request at publicinfo@sec.gov.To find out more, call the SEC at 1-202-551-8090.Text-only versions of Fund documents can be viewed online or downloaded from the EDGAR database on the SEC’s Internet website at http://www.sec.gov. (Investment Company Act File No. 811-3967) LDHQBF The information in this statement of additional information is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This statement of additional information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state the offer or sale is not permitted. FIRST INVESTORS INCOME FUNDS Statement of Additional Information Dated , 2014 TICKER SYMBOLS CLASS A ADVISOR CLASS INSTITUTIONAL CLASS LIMITED DURATION HIGH QUALITY BOND FUND 40 Wall Street New York, New York 10005 1 (800) 423-4026 This is a Statement of Additional Information (including the Appendices A and B hereto, the “SAI”) for the Limited Duration High Quality Bond Fund (the “Fund”), a series of First Investors Income Funds (the “Trust”). This SAI is not a prospectus and it should be read in conjunction with the Fund’s prospectus dated , 2014.Since the Fund has not commenced operations prior to the date of this SAI, this SAI does not contain financial statements for the Fund.The financial statements and reports of an independent registered public accounting firm will be contained in the Fund’s annual and semi-annual reports to shareholders when available.The Fund’s prospectus and SAI and, when available, the annual and semi-annual reports of the Fund may be obtained free of charge by contacting the Fund at the address or telephone number noted above or by visiting our website at www.firstinvestors.com. This SAI is divided into two parts – Part I and Part II.Part I contains information that is particular to the Fund, while PartII contains information that generally applies to the funds in the First Investors Family of Funds (“Funds”), including the Fund. I-1 Statement of Additional Information Dated , 2014 PART I – TABLE OF CONTENTS History and Classification of the Fund 3 Investment Strategies, Policies and Risks 3 Portfolio Turnover 3 Management of the Fund 3 Investment Advisory Services and Fees 6 Portfolio Managers 7 Underwriter and Dealers 9 Distribution Plans 9 Allocation of Portfolio Brokerage 9 Additional Information Concerning Purchases, Redemptions,Pricing and Shareholder Services 9 Tax Information 9 Beneficial Ownership Information 9 Financial Statements 9 Appendix A Investment Strategies Used by the Fund A-1 Appendix B Investment Policies of the Fund B-1 PART II – TABLE OF CONTENTS Descriptions of Investment Strategies and Risks 1 I. Debt Securities 1 II. Equity Securities 10 III. Foreign Securities Exposure 11 IV. Restricted and Illiquid Securities 14 V. When-Issued Securities 14 VI. Standby Commitments 15 VII. Derivatives 15 VIII. Repurchase Agreements 25 IX. Temporary Borrowing 25 X. Temporary Defensive Investments 25 Portfolio Holdings Information Policies and Procedures 26 Portfolio Turnover 27 Management of the Fund 27 Responsibilities of the Board of the Fund 29 Underwriter and Dealers 31 Paymentsto Financial Intermediaries 32 Potential Conflicts of Interests in Distribution Arrangements 33 Distribution Plan 33 Additional Information Concerning Purchases, Redemptions, Pricing, and Shareholder Services 34 Determination of Net Asset Value 55 Allocation of Portfolio Brokerage 57 Credit Ratings Information 58 General Information 64 Appendix A:Tax Information A-1 Appendix B:Proxy Voting Guidelines B-1 I-2 Statement of Additional Information Part I Dated , 2014 HISTORY AND CLASSIFICATION OF THE FUND The Trust is an open-end, management investment company commonly referred to as a mutual fund.It was organized as a Delaware statutory trust on August 17, 2005.The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value.The Fund is a series of the Trust.There are seven other separate and distinct series of the Trust, which are described in separate documents.The Fund is a diversified fund and has designated Class A shares, Advisor Class and Institutional Class shares for sale. The Trust is not required to hold annual shareholder meetings unless required by law.If requested in writing to do so by the holders of at least 10% of the Fund’s or Class’ outstanding shares entitled to vote, as specified in the By-Laws, or when ordered by the Trustees or the President, the Secretary will call a special meeting of shareholders for the purpose of taking action upon any matter requiring the vote of the shareholders or upon any other matter as to which a vote is deemed by the Trustees or the President to be necessary or desirable. INVESTMENT STRATEGIES, POLICIES AND RISKS The Fund’s objectives, principal investment strategies, and principal risks are described in the prospectus of the Fund.A summary of each of the investment strategies that are used by the Fund is set forth in AppendixA to Part I of this SAI.The Fund also has investment policies that limit or restrict its ability to engage in certain investment strategies.These policies are set forth in AppendixB to Part I of this SAI.Appendix A and Appendix B are each part of this SAI.Part II of this SAI provides more detailed descriptions of the investment strategies that may be used by the Fund and the related risks, including strategies that are not considered principal and therefore are not described in the prospectus. PORTFOLIO TURNOVER Since the Fund has not commenced operations prior to the date of this SAI, there are no portfolio turnover rates for the last two fiscal years.Part II of this SAI provides additional information concerning portfolio turnover, including the methodology that is used to compute portfolio turnover rates. MANAGEMENT OF THE FUND The First Investors Family of Funds share one common investment adviser, First Investors Management Company, Inc. (“FIMCO” or “Adviser”), and one common Board of Trustees.Part II of the SAI contains additional information concerning FIMCO, the leadership structure and risk oversight responsibilities of the Board, additional information about each Trustee, any standing committees of the Board, and the Code of Ethics that has been adopted by the Board. I-3 Set forth below is information about the Trustees and certain Officers of the Fund.The address of each Trustee and Officer listed below is c/o First Investors Legal Department, 40 Wall Street, New York, NY 10005. Trustees and Officers INDEPENDENT TRUSTEES Name and Date of Birth Position(s) held with the Trust covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen** Other Trusteeships/ Directorships Held During Past 5 Years Susan E. Artmann 4/13/54 Trustee since 11/1/2012 Retired.Executive Vice President and Chief Financial Officer of HSBC Insurance North America (2012-2013); Executive Vice President and President (2008-2011) and Chief Financial Officer (2000-2008) of HSBC Taxpayer Financial Services. 42 None Mary J. Barneby 7/28/52 Trustee since 11/1/2012 Chief Executive Officer, Girl Scouts of Connecticut, since October 2012; Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). 42 None Charles R. Barton, III 3/1/65 Trustee since 1/1/2006 Chief Operating Officer since 2007, Board Director since 1989 (currently, Ex-Officio) and Trustee since 1994 of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); and President of Noe Pierson Corporation (land holding and management service provider) since 2004. 42 None Arthur M. Scutro, Jr. 11/9/41 Trustee since 1/1/2006 and Chairman since 1/1/2013 None/Retired. 42 None Mark R. Ward 11/3/52 Trustee since 1/1/2010 Self employed, Consultant since 2008; Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). 42 None * Each Trustee serves for an indefinite term until his or her successor is elected and duly qualified, or until his or her death, resignation or removal as provided in the Trust’s organizational documents or by statute. ** As of the date of this SAI, the First Investors Family of Funds consisted of 4 registered investment companies with 42 series. I-4 OFFICERS WHO ARE NOT TRUSTEES Name and Date of Birth Position(s) held with the Trust covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Derek Burke 8/4/63 President since Director (since 2012) and President (since 2011) of First Investors Management Company, Inc., and Administrative Data Management Corp.; Board of Managers and Chief Executive Officer of First Investors Advisory Services, LLC (since 2012); Consultant, Burke Consulting (2010 - 2011); UBS - Managing Director, Co-Head of Investment Solutions (2009 - 2010); and UBS - Managing Director, Head of Institutional, Retirement and Fund Services (2004 - 2009). Joseph I. Benedek 8/2/57 Treasurer since 1988 Treasurer and Principal Accounting Officer of First Investors Management Company, Inc. Mary Carty 11/11/50 Secretary since 2010 General Counsel of First Investors Management Company, Inc. and various affiliated companies since December 2012 and Assistant Counsel of First Investors Management Company, Inc. (2010-2012).Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc Milgram 6/9/57 Chief Compliance Officer since 2010 Chief Compliance Officer of First Investors Management Company, Inc. since 2010; Investment Compliance Manager of First Investors Management Company, Inc. (2009-2010); First Investors Federal Savings Bank, President (2000-2011), Treasurer (1987-2011) and Director (2004-2011); First Investors Corporation, Vice President (2008-2009); and Administrative Data Management Corp., Vice President (2008-2009). * Officers are appointed by the Board for one-year terms. Trustee Ownership ofthe Fund As of December 31, 2013 Trustee Dollar Range of Ownership of the Fund Aggregate Dollar Range of Equity Securities – all Registered Investment Companies overseen by Trustee in First Investors Family of Funds† Susan E. Artmann $ Mary J. Barneby $ Charles R. Barton, III $ Arthur M. Scutro, Jr. $ Mark R. Ward $ † As of the date of this SAI, the First Investors Family of Funds consisted of 4 registered investment companies with 42 series. As of , 2014, none of the Trustees and Officers owned Class A shares, Advisor Class or Institutional Class shares of the Fund. I-5 Compensation of Trustees The following table lists compensation paid to the Trustees of the Trust for the fiscal year ending September 30, 2014. Trustee Aggregate Compensation From the Fund1 Total Compensation from First Investors Family of Funds Paid to Trustees1,† Susan E. Artmann $ $ Mary J. Barneby $ $ Charles R. Barton, III $ $ Arthur M. Scutro, Jr. $ $ Mark R. Ward $ $ 1. Estimated for the period , 2014 through , 2014. † As of the date of this SAI, the First Investors Family of Funds consisted of 4 registered investment companies with 42 series. No pension or retirement benefits are proposed to be paid under any existing plan to any Trustee by any Fund, any of its subsidiaries or any other investment companies in the First Investors Family of Funds. INVESTMENT ADVISORY SERVICES AND FEES Part II of this SAI describes the terms of the Trust’s Advisory Agreement with FIMCO and the respective responsibilities of the Fund and FIMCO under the Agreement. Pursuant to the Advisory Agreement, set forth below is the method for calculating the current advisory fee paid by the Fund and the fees schedule for the Fund in tabular form.The fee is accrued daily by the Fund and paid monthly, based on the Fund’s net assets.Since the Fund had not commenced operations prior to the date of this SAI, no fees have been paid to the Adviser. Limited Duration High Quality Bond Fund: Average Daily Net Assets Annual Rate Up to $500 million 0.66% In excess of $500 million up to $1 billion 0.64% In excess of $1 billion up to $1.5 billion 0.62% Over $1.5 billion 0.60% I-6 PORTFOLIO MANAGERS The following section provides certain information about the portfolio managers of the Adviser who have responsibility for the daily management of the Fund. A.Other Accounts Managed by Portfolio Managers as of December 31, 2013 Name of Portfolio Manager and Fund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance (in millions) FIMCO’s Portfolio Managers: Clark D. Wagner: Limited Duration High Quality Bond Fund Other Registered Investment Companies 22 0 $0 Other Pooled Investment Vehicles 1 0 $0 Other Accounts 2 0 $0 Rajeev Sharma: Limited Duration High Quality Bond Fund Other Registered Investment Companies 2 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Rodwell Chadehumbe: Limited Duration High Quality Bond Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 B.Potential Conflicts of Interest in Other Managed Accounts as of December 31, 2013 FIMCO’s Portfolio Managers: Each FIMCO portfolio manager manages at least one other First Investors mutual fund in addition to the Fund.In certain cases, these other First Investors Funds are managed similarly to one another, except to the extent required by differences in cash flow, investment policy, or law.In addition, Mr. Wagner also participates in the day-to-day management of First Investors’ profit sharing plan, the general account of our life insurance company affiliate and FIMCO’s own investment account.Portions of these non-fund accounts may be managed similarly to one or more of the Funds that Mr. Wagner manages. The side-by-side management of two or more First Investors Funds or non-fund accounts presents a variety of potential conflicts of interest.For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios.A FIMCO portfolio manager may also want to buy the same security for two Funds that he manages or for a Fund and a non-fund account.In some cases, there may not be sufficient amounts of the security available (for example, in the case of an initial public offering (“IPO”) or new bond offering) to cover the needs of all of the accounts managed by a FIMCO portfolio manager or the buying activity of the accounts could affect the market value of the security.Similar potential conflicts could arise when two or more Fund or non-fund accounts managed by the same portfolio manager or managers want to sell the same security at the same time.Finally, a portfolio manager may want to sell a security that is held by a Fund or non-fund account and at the same time buy the same security for another one of his accounts.This could occur even if the accounts were managed similarly because, for example, the two accounts have different cash flows. I-7 FIMCO has adopted a variety of policies and procedures to address these potential conflicts of interest and to ensure that each fund and non-fund account is treated fairly.For example, FIMCO has adopted policies for bunching and allocating trades when two or more funds or non-fund accounts wish to buy or sell the same security at the same time.These policies prescribe the procedures for placing orders in such circumstances, determining allocations in the event that such orders cannot be fully executed, and determining the price to be paid or received by each account in the event that orders are executed in stages.FIMCO has also adopted special policies that address investments in IPOs and new bond offerings, the side-by-side management of funds and the non-fund accounts, and internal crosses between FIMCO-managed accounts that are affected under Rule 17a-7 of the Investment Company Act of 1940, as amended.FIMCO’s Investment Compliance Department also conducts reviews of trading activity to monitor for compliance with these policies and procedures.FIMCO has also adopted a Code of Ethics restricting the personal securities trading and conduct of portfolio managers of the funds. C.Structure of Portfolio Managers Compensation as of December 31, 2013 FIMCO’s Portfolio Managers: Each FIMCO portfolio manager of the Fund receives a salary and also is eligible to receive a bonus with respect to the Fund and other Funds they manage within the First Investors Family of Funds.Whether or not a portfolio manager receives a bonus award is dependent upon, among other factors, the performance of the Fund (and other funds managed by that portfolio manager) during the calendar year.The factors (determined annually) incorporated into a bonus formula which determines the eligible bonus award include: performance versus a specified Lipper Peer Group, average net assets of the Fund (and other funds managed by that portfolio manager), and management fees received.A portion of the bonus to be paid is dependent on other factors, including the portfolio manager’s compliance record.If the Fund has more than one portfolio manager, the bonus may be shared.In addition to the bonuses that they may receive on the Fund that they manage, FIMCO’s Director of Fixed Income may be entitled to receive a percentage of any bonus that is earned by a portfolio manager who reports to him.All bonuses are paid as follows: one-third of the bonus is paid within the first quarter of the following year and the remaining amount is invested in the Fund (and other funds managed by that portfolio manager) and then paid in two installments over the next two years.In the case of each bonus installment, the portfolio manager must remain actively employed by FIMCO and be in good standing with FIMCO until each installment is paid; otherwise the installment is forfeited.Each portfolio manager is also entitled to participate on the same basis as other employees in the profit sharing plan that is offered by FIMCO’s parent company.The amount that is contributed to this plan is determined in the sole discretion of the parent company based upon the overall profitability of FIMCO and its affiliates from all lines of business.The profitability of FIMCO is an important factor in determining the amount of this contribution. The following chart shows the Fund’s Lipper Peer Group for purposes of determining the portfolio manager’s bonus for the fiscal year ended September 30, 2014. Fund Lipper Peer Group Limited Duration High Quality Bond Fund Lipper Short-Intermediate Investment Grade Debt Funds In addition to managing the Fund and other First Investors Funds, Mr. Wagner is also primarily responsible for managing the fixed income investments in the parent company’s own profit sharing plan and the investment accounts of FIMCO and its life insurance company affiliate (collectively, “the proprietary accounts”).Mr. Wagner may receive compensation (in addition tohis normal FIMCO salary and entitlement to participate on the same basis as other employees in the parent company’s profit sharing plan) for managing the investments of the proprietary accounts.Some of the proprietary accounts invest in assets that are eligible investments for the Funds that Mr. Wagner manages or oversees in his capacity as Director of Fixed Income.Thus, in theory, he could have an economic incentive to favor the proprietary accounts over the funds in determining which investments to buy, sell or hold.FIMCO monitors trading in the proprietary accounts to address such potential conflicts. I-8 D.Portfolio Manager Fund Ownership as of December 31, 2013 FIMCO’s Portfolio Managers: Name Funds covered by this SAI Dollar Range of Fund Ownership (dollars) Clark D. Wagner Limited Duration High Quality Bond Fund $ Rajeev Sharma Limited Duration High Quality Bond Fund $ Rodwell Chadehumbe Limited Duration High Quality Bond Fund $ UNDERWRITER AND DEALERS Part II of this SAI describes the Underwriting Agreement between the Trust and First Investors Corporation (“FIC”), on behalf of the Fund, the applicable sales charge on Class A shares expressed both as a percentage of the offering price and net amount invested, and the dealer concession that is paid by FIC to outside dealers expressed as a percentage of the offering price.Since the Fund had not commenced operations prior to the date of this SAI, no underwriting fees or other compensation have been paid to FIC, the Fund’s underwriter, in the last three fiscal years. DISTRIBUTION PLANS Part II of this SAI describes the distribution plans of the Fund.Since the Fund had not commenced operations prior to the date of this SAI, no fees have been paid under the plans. ALLOCATION OF PORTFOLIO BROKERAGE Part II of this SAI describes the brokerage allocation policies of the First Investors Funds.Since the Fund had not commenced operations prior to the date of this SAI, no brokerage commissions were paid by the Fund during the previous three fiscal years ADDITIONAL INFORMATION CONCERNING PURCHASES, REDEMPTIONS, PRICING AND SHAREHOLDER SERVICES Additional information concerning purchases, redemptions, pricing and shareholder services is set forth in Part II of this SAI.This information does not repeat information already discussed in the Fund prospectus.Additional information concerning the determination of Net Asset Value (“NAV”) is also set forth in Part II of this SAI. TAX INFORMATION Information concerning tax laws applicable to the Fund is set forth in Part II of this SAI. BENEFICIAL OWNERSHIP INFORMATION As of , 2014, FIMCO, as the initial shareholder, owned of record or beneficially owned all of the outstanding shares of the Fund.As of , 2014, no other shareholder owned of record or beneficially owned any shares of the Fund. FINANCIAL STATEMENTS Since the Fund is new, it does not have any financial statements. I-9 APPENDIX A INVESTMENT STRATEGIES USED BY THE FUND The investment strategies that may be used by the Fund, including strategies to invest in particular types of securities or financial instruments, are listed herein. The investment strategies that the Fund currently uses or currently anticipates using are noted by a check (ü) mark.The investment strategies that the Fund does not currently anticipate using are noted by a dash (─) mark.These notations only represent the current intentions of the Fund with respect to using the checked investment strategies.The Fund may engage in any of the investment strategies listed, even if it has no current intention to do so as noted, as long as there is no specific investment policy prohibiting the Fund from engaging in the strategy.To the extent permitted by its investment policies and applicable regulatory requirements, the Fund also reserves the right to alter its investment strategies or to use other strategies.The investment policies of the Fund are set forth in its prospectus and Appendix B of this SAI.The investment strategies listed in this Appendix for the Fund and their associated risks, are described in Part II of this SAI. I-A-1 Limited Duration High Quality Bond Fund ü Fund uses or currently anticipates using ─ Fund does not currently anticipate using Debt Securities ü Commercial Paper and Other Short-Term Investments ü Corporate Bonds and Notes ü Convertible Debt Securities ─ High Yield Securities ─ Mortgage-Backed Securities ü Other Asset-Backed Securities ü Municipal Securities ü Syndicated Bank Loans ─ U.S. Government Securities ü Variable and Floating Rate Securities ü Zero Coupon and Pay-In-Kind Bonds ─ Equity Securities ─ Common Stocks, Preferred Stocks, Rights and Warrants ─ Shares of Other Investment Companies ü Shares of Exchange Traded Funds ─ Real Estate Investment Trusts ─ Master Limited Partnerships ─ Foreign Securities Exposure ü Depositary Receipts ─ Foreign Securities Traded in the U.S. ü Foreign Securities Traded in Foreign Markets ─ Foreign Securities Traded in Emerging Markets ─ Foreign Currency ─ Derivatives ü Credit-Linked Securities ─ Inverse Floaters ─ Interest Rate Swaps ─ Options ü Futures ü Forwards ─ Restricted and Illiquid Securities ü When-Issued Securities ü Stand-By Commitments ─ Repurchase Agreements ─ Temporary Borrowing ü Temporary Defensive Investments ü I-A-2 APPENDIX B INVESTMENT POLICIES OF THE FUND The following is a list of the investment policies of the Fund other than those policies that are set forth in the Fund’s prospectus.The Fund’s investment policies are designed to set limits on or prohibit the Fund from engaging in specified investment strategies.For a description of the investment strategies that the Fund actually uses or currently contemplates using, you should review the prospectus for the Fund and Appendix A of this SAI. The Fund also has adopted the investment policies that are set forth below. Unless identified as non-fundamental, these investment policies are fundamental policies which may not be changed without the affirmative vote of a majority of the outstanding voting securities of the Fund, as defined by the Investment Company Act of 1940, as amended (the “1940 Act”).As defined by the 1940 Act, a “vote of a majority of the outstanding voting securities of the Fund” means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund or (2) 67% or more of the shares present at a meeting, if more than 50% of the outstanding shares are represented at the meeting in person or by proxy. The Fund’s investment objective is a non-fundamental policy of the Fund.Non-fundamental policies may be changed by the Board of Trustees (“Board”) without shareholder approval.Except with respect to borrowing, or as otherwise expressly provided, changes in values of the Fund’s assets will not cause a violation of the Fund’s investment policies. Fundamental Policies: The Fund may not: (1)Borrow money, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (2)Issue senior securities, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (3)Make loans, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief. (4)Except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief, with respect to 75% of the Fund’s total assets, purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities, and securities of other investment companies) if, as a result, (a) more than 5% of the Fund’s total assets would be invested in the securities of that issuer, or (b) the Fund would hold more than 10% of the outstanding voting securities of that issuer. (5)The Fund will not purchase the securities of any issuer (other than securities issued or guaranteed by the U.S. Government or any of its agencies or instrumentalities) if, as a result, more than 25% of the Fund’s total assets would be invested in the securities of companies whose principal business activities are in the same industry (excluding investment companies). (6)Purchase or sell real estate, except that, to the extent permitted by applicable law, the Fund may (a) invest in securities or other instruments directly or indirectly secured by real estate, and (b) invest in securities or other instruments issued by issuers that invest in real estate. (7)Purchase or sell commodities or commodity contracts unless acquired as a result of ownership of securities or other instruments issued by persons that purchase or sell commodities or commodities contracts; but this shall not prevent the Fund from purchasing, selling and entering into financial futures contracts (including futures contracts on indices of securities, interest rates and currencies) and options on financial futures contracts (including futures contracts on indices of securities, interest rates and currencies), warrants, swaps, forward contracts, foreign currency spot and forward contracts or other derivative instruments that are not related to physical commodities. (8)Underwrite securities issued by others, except to the extent that the Fund may be considered an underwriter within the meaning of the Securities Act of 1933 (“1933 Act”) in the disposition of restricted securities or in connection with investments in other investment companies. I-B-1 With respect to the fundamental policy relating to borrowing money set forth in (1) above, the 1940 Act permits a fund to borrow money in amounts of up to one-third of the fund’s total assets, at the time of borrowing, from banks and other institutions for any purpose (a fund’s total assets include the amounts being borrowed).To limit the risks attendant to borrowing, the 1940 Act requires a fund to maintain at all times an “asset coverage” of at least 300% of the amount of its borrowings, not including borrowings for temporary purposes in an amount not exceeding 5% of the value of the fund’s total assets.Asset coverage means the ratio that the value of the fund’s total assets (including amounts borrowed), minus liabilities other than borrowings, bears to the aggregate amount of all borrowings. With respect to the fundamental policy relating to issuing senior securities set forth in (2) above, “senior securities” are defined as fund obligations that have a priority over a fund’s shares with respect to the payment of dividends or the distribution of fund assets.The 1940 Act prohibits a fund from issuing any class of senior securities or selling any senior securities of which it is the issuer, except that the fund is permitted to borrow from a bank so long as, immediately after such borrowings, there is an asset coverage of at least 300% for all borrowings of the fund (not including borrowings for temporary purposes in an amount not exceeding 5% of the value of the fund’s total assets).In the event that such asset coverage falls below this percentage, the fund is required to reduce the amount of its borrowings within three days (not including Sundays and holidays) so that the asset coverage is restored to at least 300%.The policy in (2) above will be interpreted not to prevent collateral arrangements with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. With respect to the fundamental policy relating to making loans set forth in (3) above, the 1940 Act does not prohibit a fund from making loans; however, SEC staff interpretations currently prohibit funds from lending more than one-third of their total assets, except through the purchase of debt obligations or the use of repurchase agreements.(A repurchase agreement is an agreement to purchase a security, coupled with an agreement to sell that security back to the original seller on an agreed-upon date at a price that reflects current interest rates.The SEC frequently treats repurchase agreements as loans.) Non-Fundamental Policies: The Fund has adopted the following non-fundamental investment restriction, which may be changed without shareholder approval: The Fund will not invest more than 20% of its net assets in derivatives in the aggregate.For purposes of calculating this 20% limitation, the Fund will use the market value of a derivative instrument. I-B-2 Statement of Additional Information Part II Dated , 2014 Part II of this SAI describes policies and practices that apply to the Limited Duration High Quality Bond Fund (the “Fund”), as well as, each of the Funds in the First Investors Income Funds, First Investors Equity Funds and First Investors Tax Exempt Funds (“First Investors Funds”), except as otherwise indicated, including non-principal investment strategies that the Fund may use to a limited extent in addition to those that are described in its prospectus.The First Investors Family of Funds consists of 4 registered investment companies:First Investors Equity Funds, First Investors Income Funds, of which the Fund is a series, First Investors Tax Exempt Funds and First Investors Life Series Funds. DESCRIPTIONS OF INVESTMENT STRATEGIES AND RISKS The following are descriptions of investment strategies that may be used by the Fund, as well as, each of the Funds in the First Investors Funds, including the risks of those strategies.To determine which strategies are primarily used by the Fund, you must review the prospectus and appendices to Part I of the Fund's SAI.The prospectus will identify the principal investment strategies of the Fund and the principal risks of those strategies.Appendix A contains a schedule listing the investment strategies that the Fund currently intends to use.The Fund may invest, to a limited degree, in any of the other securities described below even if they are not listed in the prospectus or checked in Appendix A.Appendix B describes the investment policies that may limit or restrict the Fund’s ability to use certain investment strategies. I.Debt Securities The Fund may invest in all of the debt securities described below.The market value of most debt securities is influenced by changes in the level of interest rates.Generally, as interest rates rise, the market value of a debt security decreases.Conversely, as interest rates fall, the market value of a debt security increases.This is referred to as interest rate risk.Factors which could result in a rise in interest rates, and a decrease in the market value of a debt security, include an increase in inflation or inflation expectations, an increase in the rate of U.S. economic growth, an expansion in the Federal budget deficit and an increase in the price of commodities such as oil. The market value of most debt securities is influenced by the credit risks associated with such security.Credit risk is the risk that an issuer may not be able to pay principal and interest when due. The debt securities that are purchased by the Fund may be rated investment grade, may be rated below investment grade, or may be unrated.Investment grade securities are securities rated, at the time of purchase, by a nationally recognized statistical ratings organization (“NRSRO”) within one of the top four categories, or if unrated, judged by the adviser or subadviser, as applicable, to be of comparable credit quality.Debt obligations rated Baa3 or higher by Moody’s Investors Service, Inc. (“Moody’s”), BBB- or higher by Standard & Poor’s Ratings Services (“S&P”) or BBB- or higher by Fitch Ratings, Inc. (“Fitch”) are considered investment grade by the respective NRSRO.Bonds that are rated lower than Baa3 by Moody’s, BBB- by S&P or BBB- by Fitch are considered below investment grade by the respective NRSRO (commonly known as “junk bonds” or “high yield”) and are referred to herein as “High Yield Securities.”In general, the lower the credit rating for a debt security, the higher the credit risk.As discussed below, High Yield Securities are speculative and generally involve a higher risk of loss of principal and income than higher-rated debt securities.Even debt obligations that are rated Baa3 by Moody’s or higher or BBB- by S&P or higher have speculative characteristics.For a discussion of the NRSRO ratings used by certain Funds in making investment decisions, see section “E. High Yield Securities”.For a discussion of investments in foreign government debt obligations and foreign debt securities, see section “III.Foreign Securities Exposure” and also section “III.Foreign Securities Exposure – B.Foreign Securities Traded in the United States”. A. Commercial Paper and Other Short-Term Investments.The Fund may invest in commercial paper (which are short-term promissory notes issued by corporations), commercial bank obligations (such as certificates of deposit and bankers acceptances), short-term corporate bonds, and short-term obligations issued by the U.S. government, its agencies, or instrumentalities.The Fund also may invest in short-term foreign corporate debt securities denominated in U.S. dollars or foreign currencies.Short-term foreign debt securities include Yankee dollar obligations (U.S. dollar denominated securities issued by foreign corporations and traded on U.S. markets and Eurodollar obligations (U.S. dollar denominated securities issued by foreign corporations and traded on foreign markets).The Fund may invest indirectly in commercial paper and other short-term investments or in other money market investments.Commercial paper is generally sold without registration pursuant to exemptions under the II-1 Securities Act of 1933 (the “1933 Act”), such as Section 3(a)(3) or 4(2).The commercial paper purchased by the Fund may be liquid or illiquid.See “Restricted and Illiquid Securities” for risks associated with investing in restricted and illiquid securities.The commercial paper purchased by the Fund may be rated or unrated and may be issued by banks or bank holding companies.The commercial paper purchased by the Fund may also take the form of short-term promissory notes with a maturity of up to 270 days that are backed by assets, such as credit card and other receivables.See “Other Asset-Backed Securities.”The Fund may invest indirectly in commercial paper and other short-term investments or in other money market investments. Bank obligations in which the Fund may invest include certificates of deposit, bankers’ acceptances and time deposits in U.S. banks (including foreign branches) which have more than $1 billion in total assets at the time of investment and are members of the Federal Reserve System, are examined by the Comptroller of the Currency or whose deposits are insured by the Federal Deposit Insurance Corporation.The Fund also may invest in certificates of deposit of savings and loan associations (federally or state chartered and federally insured) having total assets in excess of $1 billion.A bankers’ acceptance is a time draft drawn on a commercial bank by a borrower, usually in connection with an international commercial transaction.Time deposits are non-negotiable deposits maintained in a banking institution for a specified period of time at a specified interest rate.Certificates of deposit are negotiable short-term obligations issued by banks against funds deposited in the issuing institution.The interest rate on some certificates of deposit is periodically adjusted prior to the stated maturity, based upon a specified market rate.While domestic bank deposits are insured by an agency of the U.S. Government, the Fund will generally assume positions considerably in excess of the insurance limits. The Fund may invest in obligations of domestic or foreign branches of foreign banks and foreign branches of domestic banks.These investments involve risks that are different from investments in securities of domestic branches of domestic banks.These risks include seizure of foreign deposits, currency controls, interest limitations or other governmental restrictions which might affect the payment of principal or interest on the bank obligations held by the Fund.Foreign banks are not generally subject to examination by any U.S. Government agency or instrumentality. B. Corporate Bonds and Notes.The Fund may invest in bonds and notes issued by corporations and other similar entities.Corporate bonds and notes generally have maturities of between one and thirty years.In general, the longer the maturity of a bond, the greater the interest rate risk.The corporate bonds and notes that may be purchased by the Fund may be convertible into equity securities, which may also include hybrid securities.See “Convertible Debt Securities.” The Fund may also invest in debt securities that are accompanied by warrants or rights that are convertible into the issuer’s equity securities.The Fund may sell or retain such warrants or rights. C. Convertible Debt Securities.The Fund may invest in convertible debt securities and/or hybrid securities.A convertible debt security is generally a debt obligation that may be converted into the stock of the same or different issuer.The value of a convertible bond may be dependent in part on the value of the issuer’s equity securities. D. Hybrid Securities.Hybrid securities generally combine both debt and equity characteristics. The most common example is a convertible bond that has features of any ordinary bond, but is influenced by the price movements of the stock into which it is convertible. Hybrid securities can include a variety of features that allow them to exhibit changing proportions of debt and equity characteristics. As a result, it may be difficult to classify them as either debt or equity. E. High Yield Securities.The Fund may invest in high yield, high risk securities also known as junk bonds (“High Yield Securities”), which may include floating rate loans, senior loans, or bonds.For a discussion of floating rate loans and senior loans, see sections “O.Variable Rate and Floating Rate Securities” and “P. Senior Loans”, herein.The Fund may also invest in securities of companies that are in default or undergoing bankruptcy or reorganization (“Distressed Securities”).The Floating Rate Fund generally invests in below investment grade securities, which it deems to be securities that are rated BB+ through B- by S&P or Ba1 through B3 by Moody’s, or an equivalent quality rating from another NRSRO, or which are deemed to be of equivalent credit quality by the subadviser.The Fund For Income considers debt securities that are rated below Baa by Moody’s or below BBB by S&P as well as unrated bonds that are determined by the Fund to be of equivalent quality to be below investment grade.The International Opportunities Bond Fund considers below investment grade securities that are securities rated at the time of purchase to be below the NRSRO’s top four categories, or, if unrated, judged by the subadviser to be of comparable credit quality.High yield bond issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies that have been downgraded because of financial problems, special purpose entities that are used to finance sales or leases of equipment or receivables, II-2 and firms with heavy debt loads.High Yield Securities may be backed by receivables or other assets and may have zero-coupon or pay-in-kind structures. Debt obligations, including convertible debt securities, rated lower than Baa3 by Moody’s and BBB- by S&P, are inherently speculative and generally involve a higher risk of loss of principal and income than higher-rated debt securities. The prices of High Yield Securities tend to be more sensitive to adverse economic changes or individual corporate developments than those of higher quality bonds. Periods of economic uncertainty and changes generally result in increased volatility in the market prices and yields of High Yield Securities. A significant economic downturn could severely affect the market for all High Yield Securities, while a substantial period of rising interest rates could severely affect the market for high yield fixed bonds.In these circumstances, issuers of High Yield Securities might have greater difficulty in making principal and interest payments, meeting projected business goals, and obtaining additional financing.Thus, there could be a higher incidence of default. This would affect the value of such securities. Further, if the issuer of a security owned by the Fund defaults, the Fund might incur additional expenses to seek recovery. The Fund could also incur a loss by investing in a High Yield Security due to an inaccurate evaluation of its credit risk.There may be less information available about issuers of High Yield Securities than is available concerning issuers of higher quality debt.Moreover, the credit ratings issued by credit rating services may not fully reflect the true risks of an investment.For example, credit ratings typically evaluate the safety of principal and interest payments, not market value risk, of High Yield Securities.Also, credit rating agencies may fail to change on a timely basis a credit rating to reflect changes in economic or company conditions that affect a security’s market value. The market for High Yield Securities generally is thinner and less active than that for higher quality bonds, which may limit the Fund’s ability to sell such securities at reasonable prices in response to changes in the economy or the financial markets.High Yield Securities, including floating rate loans and senior loans, are typically traded through a small number of broker-dealers.Purchasers of High Yield Securities tend to be institutions, rather than individuals, which is a factor that further limits the secondary market.A less active and thinner market for High Yield Securities than that available for higher quality securities may result in more difficulty in executing trades at favorable prices, particularly during unsettled market conditions. The ability of the Fund to value or sell High Yield Securities will be adversely affected to the extent that such securities are thinly traded or illiquid.During such periods, there may be less reliable objective information available and thus the task of valuing High Yield Securities becomes more difficult, with judgment playing a greater role.Further, adverse publicity about the economy or a particular issuer may affect the public’s perception of the value, and thus liquidity, of a High Yield Security, whether or not such perceptions are based on a fundamental analysis. If an issuer of a High Yield Security containing a redemption or call provision exercises either provision in a declining interest rate market, the Fund would have to replace the security, which could result in a decreased return for shareholders. Conversely, if the Fund experiences unexpected net redemptions in a rising interest rate market, it might be forced to sell certain securities, regardless of investment merit.This could result in decreasing the assets to which Fund expenses could be allocated and in a reduced rate of return for the Fund. A High Yield Security may itself be convertible into or exchangeable for equity securities, or may carry with it the right to acquire equity securities evidenced by warrants attached to the security or acquired as part of a unit with the security.To the extent permitted by the Fund’s investment policies, securities received upon conversion or exercise of warrants and securities remaining upon the break-up of units or detachment of warrants may be retained to permit orderly disposition, to establish a long-term holding period for federal income tax purposes, or to seek capital appreciation. F. Income Deposit Securities (“IDSs”).An IDS represents two separate securities, a share of common stock and a debt security issued by the same company, that are combined into one unit that trades like a stock on an exchange.Generally, the holder of an IDS has the right to separate the IDS into the share of common stock and the note represented thereby within a designated number of days following the closing of an offering or upon the occurrence of a change of control. IDSs are subject to the same risks as the underlying securities that make up an IDS.There may be a thinner and less active market for IDSs than that available for higher quality securities.An issuer’s indebtedness could II-3 restrict its ability to pay interest and principal on the notes, pay dividends on the stock, and impact financing options and liquidity positions. G. Indexed Securities.The Fund may purchase various fixed-income and debt securities whose principal value or rate of return is linked or indexed to relative exchange rates among two or more currencies or linked to commodities prices or other financial indicators.Such securities may be more volatile than the underlying instruments, resulting in a leveraging effect on the Fund.The value of such securities may fluctuate in response to changes in the index, market conditions and the creditworthiness of the issuer.These securities may vary directly or inversely with the underlying instruments.The value of such securities may change significantly if their principal value or rate of return is linked or indexed to relative exchange rates involving a foreign currency for which there is not a readily available market. H. Inflation-Indexed Securities.Inflation-indexed bonds are fixed-income securities whose principal value is periodically adjusted according to the rate of inflation.The values of inflation-indexed fixed-income securities generally fluctuate in response to changes in real interest rates (approximately nominal interest rates minus the inflation rate).Therefore, if inflation rates were to rise faster than nominal interest rates, the value of inflation-indexed securities would likely increase.In contrast, if nominal interest rates increased faster than the inflation rate, the value of inflation-indexed securities would likely decrease.Although the principal value of many inflation-indexed securities declines in periods of deflation, holders at maturity receive no less than the par value of the security.However, if the Fund purchases inflation-indexed securities in the secondary market whose principal values have been adjusted upward due to inflation since issuance, the Fund may experience a loss if there is a subsequent period of deflation.If inflation is lower than expected during the period the Fund holds an inflation-indexed security, the Fund may earn less on the security than on a conventional bond.The Fund may invest in inflation-related bonds which do not provide a guarantee of principal.If a guarantee of principal is not provided, the adjusted principal value of the bond repaid at maturity may be less than the original principal amount. I. Syndicated Bank Loans.The Fund may invest in syndicated bank loans.See section “O.Variable Rate and Floating Rate Securities” for a description of floating rate securities.An investment in a syndicated bank loan does not violate the Fund’s fundamental investment policy against making loans because syndicated bank loans are sold to institutional investors and trade like other debt instruments.The Fund may invest in syndicated bank loans by purchasing an assignment directly from a lender and, thereby, the Fund would assume the same rights, obligations and risks as the assigning lender.The Fund would have the right to receive payment of principal and interest from the borrower under the terms of the loan.Additional rights may include the right to vote along with other lenders to enforce certain terms of the loan agreement, such as declaring the loan in default and initiating collections.The Fund would be subject to the same risks of default by the borrower as discussed below for syndicated bank loan participations.The assignments the Fund would purchase are generally based on senior obligations and are secured by collateral.However, it is possible that if the borrower files for bankruptcy, the Fund may not be deemed a secured creditor.If the loan is foreclosed, the Fund could potentially become an owner of the collateral and would bear the costs and liabilities associated with owning or disposing of the collateral.Banks, financial institutions or lending syndicates generally offer these types of direct assignments, which are typically administered by a third-party, such as a bank or financial institution, that serves as an agent for the holder of the loan.The agent also is responsible for monitoring collateral and for exercising remedies available to the lenders such as foreclosure upon collateral.The Fund may have to rely on the agent or other financial intermediaries to apply appropriate credit remedies against a borrower. Although syndicated bank loans in which the Fund will invest through assignments will generally be secured by collateral, there can be no assurance that liquidation of such collateral would satisfy the borrower’s obligation in the event of a default or that such collateral could be readily liquidated.In the event of bankruptcy of a borrower, the Fund could experience delays or limitations in its ability to realize the benefits of any collateral securing a syndicated bank loan. Investments in syndicated bank loans present the possibility that the Fund could be held liable as co-lender under emerging legal theories of lender liability.In addition, if the loan is foreclosed, the Fund could be part owner of any collateral and could bear the costs and liabilities of owning and disposing of the collateral.The Fund anticipates that syndicated bank loans could be sold only to a limited number of institutional investors.In addition, some syndicated bank loans may not be rated by major rating agencies and may not be protected by the securities laws.Investments in syndicated bank loans also involve risk of loss in case of default or insolvency of the borrower. Syndicated bank loans may not be readily marketable and may be subject to restrictions on resale. II-4 The Fund may also invest in syndicated bank loans by purchasing participations.Syndicated bank loan participations are interests in amounts owed by a corporate, governmental or other borrower to another party.They may represent amounts owed to lenders or lending syndicates to suppliers of goods or services, or to other parties.The Fund will have the right to receive payments of principal, interest, and any fees to which it is entitled only from the lender selling the participation and only upon receipt by the lender of the payments from the borrower.In connection with the purchase of participations, the Fund generally will have no right to enforce compliance by the borrower with the terms of the loan agreement relating to the loan, nor any rights of set-off against the borrower, and the Fund may not directly benefit from any collateral supporting the loan in which it has purchased the participation.As a result, the Fund will be subject to credit risk of both the borrower and the lender that is selling the participation.In the event of the insolvency of the lender selling a participation, the Fund may be treated as a general creditor of the lender and may not benefit from any set-off between the lender and the borrower. Syndicated bank loans and other types of direct indebtedness may not be readily marketable and may be subject to certain restrictions on resale.In some cases, the settlement process may take longer than seven days.Although syndicated bank loans can be sold during the settlement period, some indebtedness may be difficult or impossible to dispose of within seven days at what First Investors Management Company, Inc. (“FIMCO” or the “Adviser”) believes to be a fair price and in those instances, where the loans can be neither sold nor settled, will therefore be treated as illiquid for purposes of the Fund’s limitation on illiquid investments.In addition, syndicated bank loans may require the consent of the borrower and/or the agent prior to sale or assignment.These consent requirements can delay or impede the Fund’s ability to sell syndicated bank loans and can adversely affect a loan’s liquidity and the price that can be obtained.Some syndicated bank loans are traded among certain financial institutions and accordingly may be deemed liquid. J. Mortgage-Backed Securities.The Fund may invest in mortgage-backed securities, including collateralized mortgage obligations and mortgage pass-through securities.These securities represent interests in pools of mortgage loans.The payments of principal and interest on the underlying loans pass through to investors.Although the underlying mortgage loans are for specified periods of time, such as fifteen to thirty years, the borrowers can, and typically do, repay them sooner.Thus, the security holders may receive prepayments of principal, in addition to the principal, which is part of the regular monthly payments. There are three types of interest rate-related risks associated with mortgage-backed securities.The first is interest rate risk.The values of mortgage-backed securities will generally fluctuate inversely with interest rates.The second is prepayment risk.This is the risk that borrowers will repay their mortgages earlier than anticipated.A borrower is more likely to prepay a mortgage that bears a relatively high rate of interest.Thus, in times of declining interest rates, some higher yielding mortgages might be repaid resulting in larger cash payments to the Fund, and the Fund will be forced to accept lower interest rates when that cash is used to purchase additional securities.The third is extension risk.When interest rates rise, prepayments often drop, which should extend the average maturity of the mortgage-backed security.This makes mortgage-backed securities more sensitive to interest rate changes. Mortgage-backed securities may also be subject to credit risk.Payment of principal and interest on most mortgage pass-through securities (but not the market value of the securities themselves) may be guaranteed by U.S. Government agencies whose obligations are backed by the full faith and credit of the U.S. Government (in the case of securities guaranteed by the Government National Mortgage Association) or may be guaranteed by agencies or instrumentalities of the U.S. Government whose obligations are not backed by the full faith and credit of the U.S. Government (such as the Federal National Mortgage Association (“Fannie Mae”) or the Federal Home Loan Mortgage Corporation (“Freddie Mac”)).See “U.S. Government Securities.” Mortgage pass-through securities may also be issued by non-governmental issuers (such as commercial banks, savings and loan institutions, private mortgage insurance companies, mortgage bankers and other secondary market issuers).Some of these mortgage pass-through securities may be supported by various forms of insurance or guarantees. K. Other Asset-Backed Securities.The Fund may invest in other forms of asset-backed securities i.e., in addition to asset-based commercial paper and mortgage-backed securities.These securities, issued by trusts and special purpose corporations, are backed by a pool of assets, such as credit card receivables, automobile loans, airplane leases, equipment leases, and other forms of receivables.These securities present certain risks in addition to those normally associated with debt securities.For instance, these securities may not have the benefit of any security interest in any collateral that could ensure payment of the receivable.For example, credit card receivables are generally unsecured.The obligors may also be entitled to the protection of a number of state and federal credit laws.Moreover, even if there are perfected security interests in the underlying collateral, there is the possibility that recoveries on repossessed collateral may not be sufficient to support payments on these securities. II-5 To lessen the effect of failures by obligors on underlying assets to make payments, asset-backed securities may contain elements of credit support which fall into two categories: (i) liquidity protection and (ii) protection against losses resulting from ultimate default by an obligor on the underlying assets.Liquidity protection refers to the provision of advances, to ensure that the receipt of payments on the underlying pool occurs in a timely fashion.Protection against losses resulting from ultimate default ensures payment through insurance policies or letters of credit obtained by the issuer or sponsor from third parties.The degree of credit support provided for each issue is generally based on historical information respecting the level of credit risk associated with the underlying assets.Delinquency or loss in excess of that anticipated or failure of the credit support could adversely affect the return on an investment in such a security.Credit supports, if any, do not protect against fluctuation in the market values of asset-backed securities.Moreover, a credit support depends upon the financial ability of its issuer to honor the support. L. Municipal Securities.Municipal securities are debt obligations issued by or on behalf of states, territories and possessions of the United States (such as Puerto Rico), the District of Columbia and their political subdivisions, agencies and instrumentalities.The two principal classifications of municipal securities are “general obligation” and “revenue” securities.General obligation securities are secured by the issuer's pledge of its full faith and credit for the payment of principal and interest.Revenue securities generally are payable only from revenues derived from a particular facility or class of facilities or, in some cases, from the proceeds of a tax or other specific revenue source.The yields on municipal securities depend on, among other things, general bond market conditions, conditions of the municipal securities market, the size of a particular offering, the maturity of the obligation and the rating of the issuer. Generally, the values of municipal securities vary inversely to changes in interest rates.Municipal securities are also subject to credit risk, which is the risk that the obligor may not be able to repay the debt when due or in the case of a revenue security that the source of the revenue may not be sufficient.National, regional or state-wide economic developments may adversely affect the market value of municipal securities held bythe Fund or the ability of particular obligors to make timely payments of debt service on those obligations.There is also the risk that the interest income that the Fund receives from one or more municipal securities might be determined to be taxable by the Internal Revenue Service (“IRS”), applicable state tax authorities, or a judicial body.Future court decisions or legislative actions may also affect the ability of the issuer of a municipal security to repay its obligations. TheFund may invest in Puerto Rico municipal securities.Adverse market, political, economic or other conditions or developments within Puerto Rico may negatively affect the value of theFund’s holdings in Puerto Rico municipal obligations.Like many U.S. states and municipalities, Puerto Rico experienced a significant downturn during the recent recession of 2007-08.As a result of Puerto Rico’s challenging economic and fiscal environment, many ratings organizations have downgraded a number of securities issued in Puerto Rico or placed them on “negative watch.”If the economic situation in Puerto Rico persists or worsens, the volatility, credit quality and performance of theFundcould be adversely affected. M. Refunded Securities.The Fund may purchase municipal securities that are subsequently refunded by the issuance and delivery of a new issue of bonds prior to the date on which the outstanding issue of bonds can be redeemed or paid (also called “pre-refunded bonds”).The proceeds from the new issue of bonds are typically collateralized by direct obligations of the U.S. Government, or in some cases obligations guaranteed by the U.S. Government, placed in an escrow account maintained by an independent trustee until maturity or a predetermined redemption date.These collateralized obligations are normally regarded as having the credit characteristics of the underlying U.S. Government or U.S. Government agency security.The Fund also may purchase municipal securities that have been refunded prior to purchase.Refunded municipal securities are subject to interest rate risk.In addition, some refunded municipal securities may have limited liquidity. N. U.S. Government Securities.The Fund may invest in U.S. Government Securities.U.S. Government Securities include:(1) U.S. Treasury obligations (which differ only in their interest rates and maturities), (2) obligations issued or guaranteed by U.S. Government agencies and instrumentalities that are backed by the full faith and credit of the U.S. Government (such as securities issued by the Federal Housing Administration (“FHA”), Government National Mortgage Association (“GNMA”), the Department of Housing and Urban Development, the Export-Import Bank, the General Services Administration and the Maritime Administration and certain securities issued by the FHA and the Small Business Administration) and (3) securities that are guaranteed by agencies or instrumentalities of the U.S. Government but are not backed by the full faith and credit of the U.S. Government (such as Fannie Mae, Freddie Mac or the Federal Home Loan Banks).These U.S. Government-sponsored entities (“GSEs”), which although chartered and sponsored by Congress, are not guaranteed nor insured by the U.S. II-6 Government.They are supported by the credit of the issuing agency, instrumentality or corporation.The range of maturities of U.S. Government Securities is usually three months to thirty years.In general, the U.S. Government Securities tend to carry more interest rate risk than corporate bonds with similar maturities. In September 2008, the U.S. Treasury and the Federal Housing Finance Agency (“FHFA”) announced that Fannie Mae and Freddie Mac had been placed in conservatorship.Since that time, Fannie Mae and Freddie Mac have received significant capital support through U.S. Treasury preferred stock purchases, as well as Treasury and Federal Reserve purchases of their mortgage backed securities (“MBS”).The FHFA and the U.S. Treasury (through its agreement to purchase Freddie Mac and Fannie Mae preferred stock) have imposed strict limits on the size of their mortgage portfolios.While the mortgage-backed securities purchase programs ended in 2010, the U.S. Treasury continued its support for the entities' capital as necessary to prevent a negative net worth through at least 2012.Since the end of 2007, Fannie Mae and Freddie Mac have received U.S. Treasury support of approximately $187.5 billion through draws under the preferred stock purchase agreements.However, they have repaid approximately $185 billion in dividends and Fannie Mae and Freddie Mac have not required a draw from the U.S. Treasury since the fourth quarter of 2011 or the first quarter of 2012, respectively.Fannie Mae and Freddie Mac ended the third quarter of 2013 with positive net worth and, as a result, neither required a recent draw from the U.S. Treasury.Nonetheless, no assurance can be given that the Federal Reserve or the U.S. Treasury will ensure that Fannie Mae and Freddie Mac remain successful in meeting their obligations with respect to the debt and mortgage-backed securities that they issue. In addition, the problems faced by Fannie Mae and Freddie Mac, resulting in their being placed into federal conservatorship and receiving significant U.S. Government support, have sparked serious debate among federal policy makers regarding the continued role of the U.S. Government in providing liquidity for mortgage loans.The Obama Administration produced a report to Congress on February 11, 2011, outlining a proposal to wind down Fannie Mae and Freddie Mac by increasing their guarantee fees, reducing their conforming loan limits (the maximum amount of each loan they are authorized to purchase), and continuing progressive limits on the size of their investment portfolio.In December 2011, Congress enacted the Temporary Payroll Tax Cut Continuation Act ("TCCA") of 2011 which, among other provisions, requires that Fannie Mae and Freddie Mac increase their single-family guaranty fees by at least 10 basis points and remit this increase to Treasury with respect to all loans acquired by Fannie Mae or Freddie Mac on or after April 1, 2012 and before January 1, 2022.Serious discussions among policymakers continue, however, as to whether Freddie Mac and Fannie Mae should be nationalized, privatized, restructured, or eliminated altogether.Fannie Mae and Freddie Mac also are the subject of several continuing legal actions and investigations over certain accounting, disclosure or corporate governance matters, which (along with any resulting financial restatements) may continue to have an adverse effect on the guaranteeing entities. Importantly, the future of Freddie Mac and Fannie Mae is in serious question as the U.S. Government considers multiple options. The Fund may also invest in separated or divided U.S. Government Securities.These instruments represent a single interest, or principal, payment on a U.S. Government Security that has been separated from all the other interest payments as well as the security itself.When the Fund purchases such an instrument, it purchases the right to receive a single payment of a set sum at a known date in the future.The interest rate on such an instrument is determined by the price the Fund pays for the instrument when it purchases the instrument at a discount under what the instrument entitles the Fund to receive when the instrument matures.The amount of the discount the Fund will receive will depend upon the length of time to maturity of the separated U.S. Government Security and prevailing market interest rates when the separated U.S. Government Security is purchased.Separated U.S. Government Securities can be considered zero coupon investments because no payment is made to the Fund until maturity.The market values of these securities are much more susceptible to change in market interest rates than income-producing securities.See “Zero Coupon and Pay-In-Kind Securities.”These securities are purchased with original issue discount and such discount is includable as gross income to a Fund shareholder over the life of the security. The Fund may also purchase certificates not issued by the U.S. Treasury, which evidence ownership of future interest, principal or interest and principal payments on obligations issued by the U.S. Treasury.The actual U.S. Treasury securities will be held by a custodian on behalf of the certificate holder.These certificates are purchased with original issue discount and are subject to greater fluctuations in market value, based upon changes in market interest rates, than income-producing securities. O. Variable Rate and Floating Rate Securities.The Fund may invest in variable rate and floating rate securities, which are generally secured within the borrower’s capital structure, but may also be unsecured.Issuers of such notes include corporations, banks, broker-dealers, finance companies and issuers of municipal securities.Variable rate notes include master demand notes that are obligations permitting the holder to invest fluctuating II-7 amounts, which may change daily without penalty, pursuant to direct arrangements between the Fund, as lender, and the borrower.The interest rates on these notes fluctuate from time to time.The issuer of such obligations normally has a corresponding right, after a given period, to prepay in its discretion the outstanding principal amount of the obligations plus accrued interest upon a specified number of days notice to the holders of such obligations. The interest rate on a floating rate obligation is based on a known lending rate, such as a bank’s prime rate, and is adjusted periodically according to a specified formula, usually with reference to one or more interest rate indices or market interest rates (the “underlying index”).The rate of interest on securities may be tied to U.S. Government Securities or indices on those securities as well as any other rate of interest or index.The interest paid on these securities is a function primarily of the underlying index upon which the interest rate adjustments are based.These adjustments minimize changes in the market value of the obligation.Similar to fixed rate debt instruments, variable and floating rate instruments are subject to changes in value based on changes in market interest rates or changes in the issuer’s creditworthiness. The variable and floating rate securities in which the Fund invests are subject to the risk of loss of principal and income.Although borrowers frequently provide collateral to secure repayment of these obligations they do not always do so and these securities may be unsecured.If borrowers do provide collateral, the value of the collateral may not completely cover the borrower’s obligations at the time of a default.If a borrower files for protection from its creditors under bankruptcy laws, these laws may limit the Fund’s rights to its collateral.In the event of a bankruptcy, the holder of a variable or floating rate loan may not recover its principal, may experience a long delay in recovering its investment and may not receive interest during the delay. P. Senior Loans.Senior loans are loans that are typically made to business borrowers to finance leveraged buy-outs, recapitalizations, mergers, stock repurchases, and internal growth. Senior loans generally hold the most senior position in the capital structure of a borrower and are usually secured by liens on the assets of the borrowers; including tangible assets such as cash, accounts receivable, inventory, property, plant and equipment, and common and/or preferred stocks of subsidiaries; and intangible assets including trademarks, copyrights, patent rights, and franchise value. The Fund may also receive guarantees as a form of collateral. Senior loans may be structured to include two or more types of loans within a single credit agreement. The most common structure is to have a revolving loan and a term loan. A revolving loan is a loan that can be drawn upon, repaid fully or partially, and then the repaid portions can be drawn upon again. A term loan is a loan that is fully drawn upon immediately and once repaid, it cannot be drawn upon again. Sometimes there may be two or more term loans and they may be secured by different collateral, and/or have different repayment schedules and maturity dates. In addition to revolving loans and term loans, senior loan structures can also contain facilities for the issuance of letters of credit and may contain mechanisms for lenders to pre-fund letters of credit through credit-linked deposits. The Fund typically invests only in the term loan portions of senior loan structures, although it could invest in the revolving loan portions and the pre-funded letters of credit portions. By virtue of their senior position and collateral, senior loans typically provide lenders with the first right to cash flows or proceeds from the sale of a borrower’s collateral if the borrower becomes insolvent (subject to the limitations of bankruptcy law, which may provide higher priority to certain claims such as employee salaries, employee pensions, and taxes). This means senior loans are generally repaid before unsecured bank loans, corporate bonds, subordinated debt, trade creditors, and preferred or common stockholders. Senior loans typically pay interest at least quarterly at rates which equal a fixed percentage spread over a base rate such as the London Inter-Bank Offered Rate (“LIBOR”). For example, if LIBOR were 3% and the borrower was paying a fixed spread of 2.50%, the total interest rate paid by the borrower would be 5.50%. Base rates, and therefore the total rates paid on senior loans, float (i.e., they change as market rates of interest change). Although a base rate such as LIBOR can change every day, loan agreements for senior loans typically allow the borrower the ability to choose how often the base rate for its loan will change. A single loan may have multiple reset periods at the same time, with each reset period applicable to a designated portion of the loan. Such periods can range from one day to one year, with most borrowers choosing monthly or quarterly reset periods.In addition, some loans have a LIBOR floor that prevents interest rates for the loan from falling below the contractual LIBOR floor rate even when the market LIBOR falls below the contractual floor rate.During periods of rising interest rates, borrowers will tend to choose longer reset periods, and during periods of declining interest rates, borrowers will tend to choose shorter reset periods. The fixed spread over the base rate on a senior loan typically does not change. II-8 Senior loans generally are arranged through private negotiations between a borrower and several financial institutions represented by an agent who is usually one of the originating lenders. In larger transactions, it is common to have several agents; however, generally only one such agent has primary responsibility for ongoing administration of a senior loan. Agents are typically paid fees by the borrower for their services. The agent is primarily responsible for negotiating the loan agreement which establishes the terms and conditions of the senior loan and the rights of the borrower and the lenders. The agent also is responsible for monitoring collateral and for exercising remedies available to the lenders such as foreclosure upon collateral. Loan agreements may provide for the termination of the agent’s agency status in the event that it fails to act as required under the relevant loan agreement, becomes insolvent, enters Federal Deposit Insurance Corporation (“FDIC”) receivership or, if not FDIC insured, enters into bankruptcy. Should such an agent, lender or assignor with respect to an assignment interpositioned between the Fund and the borrower become insolvent or enter FDIC receivership or bankruptcy, any interest in the senior loan of such person and any loan payment held by such person for the benefit of the Fund should not be included in such person’s or entity’s bankruptcy estate. If, however, any such amount were included in such person’s or entity’s bankruptcy estate, the Fund would incur certain costs and delays in realizing payment or could suffer a loss of principal or interest. In this event, the Fund could experience a decrease in its net asset value. The Fund invests in both primary and secondary markets with established broker-dealers in the over-the-counter (“OTC”) market. For a description of floating rate securities see section “O.Variable Rate and Floating Rate Securities”. Q. Zero Coupon and Pay-In-Kind Securities.The Fund may invest in zero coupon and pay-in-kind securities.Zero coupon securities are debt obligations that do not entitle the holder to any periodic payment of interest prior to maturity or a specified date when the securities begin paying current interest.They are issued and traded at a discount from their face amount or par value, which discount varies depending on the time remaining until cash payments begin, prevailing interest rates, liquidity of the security and the perceived credit quality of the issuer.Pay-in-kind securities are those that pay “interest” through the issuance of additional securities.The market prices of zero coupon and pay-in-kind securities generally are more volatile than the prices of securities that pay interest periodically and in cash and are likely to respond to changes in interest rates to a greater degree than do other types of debt securities having similar maturities and credit quality.Original issue discount earned on zero coupon securities, and the “interest” received on pay-in-kind securities, each taxable year must be accounted for by a fund that holds such securities for purposes of determining the amount it must distribute that year to continue to qualify for tax treatment as “a regulated investment company” under the Internal Revenue Code of 1986, as amended (“Code”).Thus, the Fund may be required to distribute as a dividend an amount that is greater than the total amount of cash it actually receives.These distributions must be made from the Fund’s cash assets or, if necessary, from the proceeds of sales of portfolio securities.The Fund will not be able to purchase additional income-producing securities with cash used to make such distributions, and its current income ultimately could be reduced as a result. R. Sovereign Debt.Investments in debt securities issued by foreign governments and their political subdivisions or agencies and instrumentalities (“Sovereign Debt”) involve special risks.Debt instruments of foreign governments and their political subdivisions or agencies and instrumentalities may not be supported by the full faith and credit of the foreign government.The issuer of the debt or the governmental authorities that control the repayment of the debt may be unable or unwilling to repay principal and/or interest when due in accordance with the terms of such debt, and the Fund may have limited legal recourse in the event of a default.Political conditions, especially a sovereign entity’s willingness to meet the terms of its debt obligations, are of considerable significance.Also, holders of commercial bank debt issued by the same sovereign entity may contest payments to the holders of Sovereign Debt in the event of default under commercial bank loan agreements. A sovereign debtor’s willingness or ability to repay principal and interest due in a timely manner may be affected by, among other factors, its cash flow situation, the extent of its foreign reserves, the availability of sufficient foreign exchange on the date a payment is due, the relative size of the debt service burden to the economy as a whole, the sovereign debtor’s policy toward principal international lenders and the political constraints to which a sovereign debtor may be subject.The ability of some sovereign debtors to repay their obligations may depend on the timely receipt of assistance from international agencies or other governments, the flow of which is not assured.The willingness of such agencies to make these payments may depend on the sovereign debtor’s willingness to institute certain economic changes, the implementation of which may be politically difficult.The occurrence of II-9 political, social or diplomatic changes in one or more of the countries issuing Sovereign Debt could adversely affect the Fund’s investments.Political changes or a deterioration of a country’s domestic economy or balance of trade may affect the willingness of countries to service their Sovereign Debt.While the Adviser or subadviser, as applicable, endeavors to manage investments in a manner that will minimize the exposure to such risks, there can be no assurance that adverse political changes will not cause the Fund to suffer a loss of interest or principal on any of its holdings. S. Fixed-Income Securities Issued by Supranational Organizations.The Fund may invest in fixed-income securities issued by supranational organizations.Supranational organizations are entities designated or supported by a government or governmental group to promote economic development.Included among these organizations are the Asian Development Bank, the European Community, the European Investment Bank, the Inter-American Development Bank, the International Monetary Fund, the United Nations, the World Bank and the European Bank for Reconstruction and Development.Supranational organizations have no taxing authority and are dependent on their members for payments of interest and principal.Further, the lending activities of such entities are limited to a percentage of their total capital, reserves and net income. II.Equity Securities A. Common Stocks, Preferred Stocks, Rights, Warrants and Options.The Fund may invest in equity securities, including common stocks, preferred stocks, rights, warrants that are convertible into common stocks as well as options to buy or sell stocks (“equity securities”).Equity securities are subject to market risk.This means that they may decline in value over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, a change in interest rates, or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets.The risks of investing in equity securities can be magnified when the Fund invests in them by means of options. For the special risks associated with options, see “Section VII. Derivatives – E. Futures, Forwards and Options”. The Fund may invest in equity securities of foreign companies directly or through depositary receipts.Investments in the stocks of foreign companies involve additional risks, including risks arising from currency fluctuations, government regulation, unfavorable political or legal developments, differences in financial reporting standards, and less stringent regulation of foreign securities markets.See “Section III. Foreign Securities Exposure” for the additional information on the associated strategies and risks.The Fund may also invest in common stocks or other equity securities issued by newer and less seasoned companies with small-to-medium market capitalizations.Securities issued by such companies present greater risks than securities which are issued by larger, more established companies. B. Shares of Other Investment Companies.The Fund may invest in the shares of other investment companies, including Exchange Traded Funds (“ETFs”) that are registered as investment companies.Investments in the shares of other investment companies or ETFs carry all of the same risks that are associated with direct investments in the securities that are owned by such companies.See section “C. Shares of Exchange Traded Funds.”Investments in the shares of other investment companies or ETFs also expose the Fund to additional expenses.If the Fund invests in an investment company or an ETF it will indirectly bear a proportionate share of the fees, including investment advisory and administrative fees, that are paid by such investment company or ETF. C. Shares of Exchange Traded Funds.ETFs essentially are baskets of securities that are listed on an exchange and usually trade like individual stocks.ETFs typically seek to replicate selected indices.The value of an ETF is usually determined by demand for the underlying securities themselves.Although the value of an ETF is related to the ETF’s underlying portfolio assets, shares of ETFs (like shares of closed-end investment companies) can trade at a discount or premium to net asset value.In addition, a failure to maintain the exchange listing of an ETF’s shares and substantial market or other disturbances could adversely affect the value of such securities. ETFs may or may not be registered as investment companies, depending upon how they are organized.ETFs that are organized as unit investment trusts are registered under the 1940 Act as investment companies.Examples of such ETFs include iShares (formerly called World Equity Benchmark Shares or WEBS) and Standard & Poor’s Depositary Receipts (“SPDRs”).ETFs that are organized as grantor trusts, such as Holding Company Depositary Receipts (“HOLDRs”), generally are not required to register as investment companies under the 1940 Act.Investments in ETFs, whether or not registered as investment companies, expose the Fund to additional fees. D. Real Estate Investment Trusts.The Fund may invest in shares of real estate investment trusts (“REITs”).Equity REITs invest in income-producing real estate.They produce income from rental and lease payments as well as occasional sales of property.Mortgage REITs make construction, development, and long-term II-10 mortgage loans.They produce income from repayment of the loans and sales of the loan obligations.REITs may invest in both real estate and real estate loans. Unlike most corporations (and trusts classified as such for federal tax purposes), REITs do not have to pay federal income tax on net income and gains they distribute to their shareholders if they meet certain requirements of the Code.To qualify for that treatment, a REIT must, among other things, (1) distribute to its shareholders for each taxable year at least 90% of the sum of its “real estate investment trust taxable income” and certain other income and (2) must derive at least 75% of its gross income each taxable year from rents from real property, interest on mortgages secured by real property, gains from the disposition of real property or such mortgages, and certain other real estate related income.REITs generally offer investors greater liquidity and diversification than direct ownership of real estate, as well as greater income potential than an investment in common stocks. REITs are subject to real estate industry risk.In general, real estate values can be affected by a variety of factors, including supply and demand for properties, the economic health of the country as well as different regions, and the strength of specific industries that rent properties.Ultimately, an individual REIT’s performance depends on the types and locations for the properties it owns and on how well the REIT manages its properties.For instance, rental income could decline because of extended vacancies, increased competition from nearby properties, tenants’ failures to pay rent, or incompetent management.Property values could decrease because of overbuilding in the area, environmental liabilities, uninsured damages caused by natural disasters, a general decline in the neighborhood, losses due to casualty or condemnation, increases in property taxes, or changes in zoning laws.Loss of federal tax treatment as a REIT will also affect an individual REIT’safter-tax performance. REITs are also subject to interest rate risk.REIT stock prices overall will decline over short or even long periods because of rising interest rates.In general, during periods of high interest rate risks, REITs may lose some of their appeal for investors who may be able to obtain higher yields from other income-producing investments.Higher interest rates also mean that financing for real estate purchases and improvements may be more costly and difficult to obtain. REITs tend to be small or medium-size companies.Because small and mid-cap stocks are typically less liquid than large-cap stocks, REIT stocks may sometimes experience greater share-price fluctuation than the stocks of larger companies.See “Restricted and Illiquid Securities” for the risks of illiquid securities. E. Master Limited Partnerships.The Fund may invest in master limitedpartnerships(“MLPs”) which are publicly traded partnerships primarily engaged in the transportation, storage, processing, refining, marketing, exploration, production, and mining of minerals and natural resources.Their interests, or units, trade on public securities exchanges exactly like the shares of a corporation, without entity level taxation.MLPs generally have two classes of owners, the general partner and limited partners. The general partner typically controls the operations and management of the MLP through an equity interest in the MLP plus, in many cases, ownership of common units and subordinated units. Limited partners typically own the remainder of the partnership, through ownership of common units, and have a limited role in the partnership’s operations and management. MLP common units, like other equity securities, can be affected by macroeconomic and other factors affecting the stock market in general, expectations of interest rates, investor sentiment towards an issuer or certain market sector, changes in a particular issuer’s financial condition, or unfavorable or unanticipated poor performance of a particular issuer (in the case of MLPs, generally measured in terms of distributable cash flow). Prices of common units of individual MLPs, like the prices of other equity securities, also can be affected by fundamentals unique to the partnership or company, including earnings power and coverage ratios. F. Income Deposit Securities (“IDSs”).For a discussion of IDSs, see section “I. Debt Securities – F. Income Deposit Securities.” III.Foreign Securities Exposure The Fund may invest in securities issued by foreign companies or governmental authorities either directly or through depositary receipts or ETFs (generally “foreign securities”).Investing in foreign securities involves more risk than investing in U.S. securities.Changes in the value of foreign currencies can significantly affect the value of a foreign security held by the Fund, irrespective of developments relating to the issuer.In addition, the values of foreign securities may be affected by changes in exchange control regulations and fluctuations in the relative rates of exchange between the currencies of different nations, as well as by economic and political developments.Other risks involved in investing in foreign securities include the following: there may be less publicly available II-11 information about foreign companies comparable to the reports and ratings that are published about companies in the United States; foreign companies are not generally subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies; some foreign stock markets have substantially less volume than U.S. markets, and securities of some foreign companies are less liquid and more volatile than securities of comparable U.S. companies; there may be less government supervision and regulation of foreign stock exchanges, brokers and listed companies than exist in the United States; and there may be the possibility of expropriation or confiscatory taxation, political or social instability or diplomatic developments which could affect assets of the Fund held in foreign countries.Investments in foreign government debt obligations also involve special risks.The issuer of the debt may be unable or unwilling to pay interest or repay principal when due in accordance with the terms of such debt, and the Fund may have limited legal resources in the event of default.Political conditions, especially a sovereign entity’s willingness to meet the terms of its debt obligations, are of considerable significance. A. Depositary Receipts.The Fund may invest in securities issued by foreign companies through American Depositary Receipts (“ADRs”) or Global Depositary Receipts (“GDRs”).ADRs typically are issued by a U.S. bank or trust company and evidence ownership of the underlying securities of foreign issuers.Generally, ADRs are denominated in U.S. dollars and are designed for use in the U.S. securities markets.Thus, these securities are not denominated in the same currency as the underlying securities into which they may be converted.ADRs are not considered by the Fund to be foreign securities for purpose of any investment restrictions on investments in foreign securities.ADRs are, however, subject to many of the risks inherent in investing in foreign securities, including but not limited to currency fluctuations, political instability, government regulation, unfavorable political or legal developments, and differences in financial reporting standards.ADRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. GDRs are issued globally and evidence a similar ownership arrangement to ADRs.Generally, GDRs are not denominated in U.S. dollars and are designed for trading in non-U.S. securities markets.Unlike ADRs, GDRs are typically denominated in foreign currencies.They may not, however, be denominated in the same currency as the underlying securities into which they may be converted.As with ADRs, the issuers of the securities underlying unsponsored GDRs are not obligated to disclose material information in the U.S. and, therefore, there may be less information available regarding such issuers and there may not be a correlation between such information and the market value of the GDRs.GDRs also involve the risks of other investments in foreign securities.For purposes of any investment restrictions on investments in foreign securities, GDRs are considered to be foreign securities. B. Foreign Securities Traded in the United States.The Fund may invest directly in foreign equity or debt securities that are traded in the United States.Such securities are generally denominated in United States dollars.They also may be issued originally in the United States.For example, some foreign companies raise capital by selling dollar-denominated bonds to institutional investors in the United States (“Yankee Bonds”).Such bonds have all of the risks associated with foreign securities traded in foreign markets, except for the risks of foreign securities markets.There may be a thin trading market for foreign securities that are traded in the UnitedStates, and in some cases such securities may be illiquid, since such securities may be restricted and traded principally among institutional investors.See “Restricted and Illiquid Securities” for the risks of illiquid securities.To the extent that dollar-denominated foreign stocks and bonds are traded in the United States securities markets, the Fund does not consider them to be foreign securities for purposes of investment policies restricting investments on such securities. C. Foreign Securities Traded in Foreign Markets.The Fund may invest in foreign securities that are traded in foreign securities markets.In addition to the general risks of foreign investments discussed above, securities that are traded in foreign markets present special risks, including higher brokerage costs, potentially thinner trading markets, extended settlement periods and the risks of holding securities with foreign subcustodians and securities depositories.When the Fund is investing in securities that are denominated in foreign currencies, it may also sell securities denominated in foreign currencies and retain the proceeds in those foreign currencies to use at a future date (to purchase other securities denominated in those currencies) or buy foreign currencies outright to purchase securities denominated in those foreign currencies at a future date.The Fund may also engage in foreign currency futures contracts, foreign currency forward contracts, foreign currency exchange contracts and options thereon.See section “VII. Derivatives - E. Futures, Forwards and Options”. for a description of such investments. II-12 The Fund may invest in securities that are traded in foreign markets through participatory notes. Participatory notes (commonly known as P-notes) are derivative instruments used by foreign funds or investors that would like to invest in securities of a foreign issuer traded in its local market. Foreign funds or investors buy P-notes from brokers who are registered in a foreign issuer’s local market.Such brokers buy shares of an issuer on the local market and create the P-notes to represent interests in the shares.Thus, investments in P-notes present similar risks to investing directly in an issuer’s shares. Normally, P-notes can only be sold back to the broker that issued them.As a result, P-notes also expose investors to counterparty risk, which is the risk that the entity issuing the note may not be able to honor its financial commitment to the purchaser. D. Foreign Securities Traded in Emerging Markets.The Fund may invest in the securities of issuers in less developed foreign countries including countries whose economies or securities markets are not yet highly developed. There are special risks associated with investing in emerging markets in addition to those described above in “Foreign Securities Traded in Foreign Markets.”These special risks include, among others, greater political uncertainties, an economy's dependence on revenues from particular commodities or on international aid or development assistance, currency transfer restrictions, a limited number of potential buyers for such securities and delays and disruptions in securities settlement procedures. E. Foreign Currency.In addition to the instruments described in section “VII. Derivatives – E. Futures, Forwards and Options” below, the Fund also may invest in foreign currency, foreign currency futures, and foreign currency options. Unlike forward currency contracts, foreign currency futures contracts and options on such contracts are standardized as to amount and delivery period and are traded on boards of trade and commodities exchanges.It is anticipated that such contracts may provide greater liquidity and lower costs than forward currency exchange contracts. The Fund may purchase Eurodollar instruments, which are U.S. dollar-denominated futures contracts or options thereon which are linked to the LIBOR, although foreign currency-denominated instruments are available from time to time.Eurodollar futures contracts enable purchasers to obtain a fixed rate for the lending of funds and sellers to obtain a fixed rate for borrowings. The Fund might use Eurodollarfutures contracts and options thereon to hedge against changes in LIBOR, to which many interest rate swaps and fixed-income instruments are linked. The Fund may invest in the securities of foreign issuers which are denominated in foreign currencies and may temporarily hold uninvested cash in bank deposits in foreign currencies.Accordingly, the strength or weakness of the U.S. dollar against such foreign currencies may account for a substantial part of the Fund’s investment performance.The rate of exchange between the U.S. dollar and other currencies is determined by several factors, including the supply and demand for particular currencies, central bank efforts to support particular currencies, government intervention, speculation, the relative movement of interest rates, the pace of business activity in other countries and the United States, speculation, and other economic and financial conditions affecting the world economy. A decline in the value of any particular currency against the U.S. dollar will cause a decline in the U.S. dollar value of the Fund’s holdings of securities and cash denominated in such currency and, therefore, will cause an overall decline in the Fund’s NAV and any net investment income and capital gains derived from such securities to be distributed in U.S. dollars to shareholders of the Fund.Moreover, if the value of the foreign currencies in which the Fund receives its income falls relative to the U.S. dollar between receipt of the income and its conversion to U.S. dollars, the Fund may be required to liquidate securities in order to make distributions if it has insufficient cash in U.S. dollars to meet distribution requirements. F. Foreign Currency Warrants.Foreign currency warrants entitle the holder to receive from their issuer an amount of cash (generally, for warrants issued in the United States, in U.S. dollars) that is calculated pursuant to a predetermined formula and based on the exchange rate between a specified foreign currency and the U.S. dollar as of the exercise date of the warrant.The formula used to determine the amount payable upon exercise of a foreign currency warrant may make the warrant worthless unless the applicable foreign currency exchange rate moves in a particular direction.Foreign currency warrants generally are exercisable upon their issuance and expire as of a specified date and time. Foreign currency warrants may be exercisable only in certain minimum amounts, and an investor wishing to exercise warrants who possesses less than the minimum number required for exercise may be required either to sell the warrants or to purchase additional warrants, thereby incurring additional transaction costs.In the case of any exercise of warrants, there may be a time delay between the time a holder of warrants gives instructions to exercise II-13 and the time the exchange rate relating to exercise is determined, during which time the exchange rate could change significantly, thereby affecting both the market and cash settlement values of the warrants being exercised. Foreign currency warrants are severable from the debt obligations with which they may be offered and may be listed on exchanges.The expiration date of the warrants may be accelerated if the warrants are delisted from an exchange or if their trading is suspended permanently, which may result in a total loss of the purchase price of the warrants.Warrants are generally unsecured obligations of their issuers and are not standardized foreign currency options issued by the Options Clearing Corporation (“OCC”).Unlike foreign currency options issued by the OCC, the terms of foreign currency warrants generally will not be amended in the event of governmental or regulatory actions affecting exchange rates or in the event of the imposition of other regulatory controls affecting the international currency markets.Foreign currency warrants are subject to significant foreign exchange risk, including risks arising from complex political and economic factors. IV.Restricted and Illiquid Securities The Fund may invest in restricted and illiquid securities.Restricted securities are securities that are subject to legal restrictions on resale, such as securities that have been issued in private transactions without registration under the 1933 Act.Restricted securities that have been sold without registration in private transactions generally can be resold only to other qualified institutional buyers under exemptions from registration under the 1933 Act, such as Rule 144A, or in subsequent registered offerings.The Fund may register restricted securities for resale.The registration of securities for resale involves costs and the Fund generally must rely on the issuers to provide accurate financial and other information in the registration statement and other regulatory filings for such securities. Illiquid securities are securities that cannot be sold or disposed of in the ordinary course of business within seven calendar days at approximately the prices at which they are valued.No more than 15% of the value of the Fund’s net assets, determined at the time of purchase, may be invested in illiquid securities.However, this restriction does not prevent the Fund from holding more than 15% of its assets in illiquid securities due to certain circumstances, such as redemptions of Fund shares, sales of securities, changes in market values or securities that become illiquid after purchase.The Fund determines whether restricted securities are liquid or illiquid in accordance with policies and procedures that have been approved by the Board of Trustees of the Fund.The Fund also considers repurchase agreements with maturities in excess of seven days and OTC options and their underlying collateral to be illiquid securities. It may be difficult or impossible for the Fund to resell restricted or illiquid securities.As a result, the Fund could suffer losses by investing in such securities.It may also be difficult to value such securities.The Fund could also incur costs (such as registration fees) to resell restricted securities. V.When-Issued Securities The Fund may invest in securities issued on a when-issued or delayed delivery basis at the time the purchase is made.The Fund generally would not pay for such securities or start earning interest on them until they are issued or received.However, when the Fund purchases debt obligations on a when-issued basis, it assumes the risks of ownership, including the risk of price fluctuation, at the time of purchase, not at the time of receipt.Failure of the issuer to deliver a security purchased by the Fund on a when-issued basis may result in the Fund incurring a loss or missing an opportunity to make an alternative investment.When the Fund enters into a commitment to purchase securities on a when-issued basis, it establishes a separate account on its books and records or with its custodian consisting of cash or liquid assets at least equal to the amount of the Fund’s commitment, which are valued at their fair market value.If on any day the market value of this segregated account falls below the value of the Fund’s commitment, the Fund will be required to deposit additional cash or liquid assets into the account until the value of the account is at least equal to the value of the Fund’s commitment.When the securities to be purchased are issued, the Fund will pay for the securities from available cash, the sale of assets in the segregated account, sales of other securities and, if necessary, from the sale of the when-issued securities themselves although this is not ordinarily expected.Securities purchased on a when-issued basis are subject to the risk that yields available in the market, when delivery takes place, may be higher than the rate to be received on the securities a Fund is committed to purchase.Sale of assets in the segregated account or sale of the when-issued securities may cause the realization of a capital gain or loss. II-14 VI.Standby Commitments The Fund may acquire standby commitments from banks with respect to securities held by the Fund.Under a standby commitment, a bank agrees to buy a particular security from the Fund at a specified price at the Fund’s option.A standby commitment is similar to a put option for a particular security in the Fund’s portfolio.Standby commitments acquired by the Fund are not added to the computation of the Fund’s net asset value.Standby commitments are subject to certain risk, including the issuer’s ability to pay for a security when the Fund decides to sell the security for which it is issued and the lack of familiarity with standby commitments in the marketplace.The Fund’s ability to exercise its rights under a standby commitment is unconditional, without any limitation whatsoever, and non-transferable.The Fund, however, is permitted to sell a security covered by a standby commitment at any time and to any person. The Fund may pay a consideration to a bank for the issuance of a standby commitment if necessary and advisable.Such a consideration may take the form of either a payment in cash, or the payment of a higher price for security covered by such a commitment.The effect of the payment of such consideration is to reduce the yield to maturity for the security so covered.Standby commitments acquired by the Fund are not added to the computation of the Fund’s net asset value and are valued at zero.When the Fund pays a consideration for the issuance of a standby commitment, the cost is treated as unrealized depreciation for the time it is held by the Fund.The dollar-weighted average maturity calculation for the Fund is not affected by standby commitments. VII.Derivatives The Fund may invest in derivative instruments.Derivative instruments are instruments that derive their value from other financial instruments, securities, currencies, or indices.Investments in derivative instruments can create leverage and thereby increase the volatility of the Fund’s share price and expose the Fund to significant additional costs and potential investment losses.At times, it may be difficult to sell or value derivative instruments.Examples of derivatives in which the Fund may invest that have special risk features, include futures and options, credit-linked securities, inverse floaters and interest rate swaps and rate locks.The following is a description of these derivatives, including futures, forwards and options. A. Credit-Linked Securities.Credit-linked securities are securities whose performance is linked to the performance of a designated basket or index of high yield securities or credit default swaps.Credit-linked securities are typically issued by a trust or a similar entity, which invests in a designated basket of high yield securities or in swap agreements or securities lending agreements that are based upon designated baskets of high yield securities or credit default swaps.Investments in credit-linked securities can be an efficient means of managing the cash position of the Fund. The risks associated with investing in credit-linked securities include the following: 1. Market Risk.The values of credit-linked securities will generally rise or fall in response to the changes in the market values of the designated basket or index of high yield securities or credit default swaps. 2. Credit Risk and Interest Rate Risk.The credit risk and interest rate risk associated with an investment in a credit-linked security are generally equivalent to the credit risk and interest rate risk associated with direct investments in the actual securities in the underlying designated basket of high yield securities or credit default swaps. 3. Counter-Party Risk.This is the risk that the counter-party to a swap or securities lending agreement will be unable to honor its commitments under the agreement. 4. Liquidity Risk.Credit-linked securities are typically not registered for public trading under the 1933 Act and are therefore considered restricted securities.At times, it may be difficult to sell credit-linked securities due to the lack of an available trading market.See, Section IV “Restricted and Illiquid Securities” for the risks of illiquid securities. 5. Basis Risk.This is the risk that the performance of credit-linked securities may not correspond with the performance of the underlying designated basket of high yield securities or their target index. For these reasons, there is no guarantee that the strategy of investing in credit-linked securities will be successful and the Fund could lose money by investing in them. II-15 B. Inverse Floaters. Inverse floaters are securities on which the rate of interest varies inversely with interest rates on other securities or the value of an index. For example, an inverse floating rate security may pay interest at a rate that increases as a specified interest rate index decreases but decreases as that index increases. The secondary market for inverse floaters may be limited and they may be illiquid.See section “IV. Restricted and Illiquid Securities” for the risks of illiquid securities.The market values of such securities generally are more volatile than the market values of ordinary fixed rate obligations.The interest rates on inverse floaters may be significantly reduced, even to zero, if interest rates rise.For purposes of calculating any limits to the extent that the Fund can invest in inverse floaters, the Fund will use the market value of the inverse floater. C. Interest Rate Swaps.Interest rate swap transactions are agreements between two parties to exchange interest payments on a designated amount of two different securities for a designated period of time.For example, two parties may agree to exchange interest payments on variable and fixed rate instruments.The Fund may enter into interest rate swap transactions to preserve a return or spread on a particular investment or a portion of its bond portfolio. Most interest rate swaps are centrally cleared.Swaps that are centrally-cleared are subject to the creditworthiness of the clearing organizations involved in the transaction. For example, an investor could lose margin payments it has deposited with the clearing organization as well as the net amount of gains not yet paid by the clearing organization if it breaches its agreement with the investor or becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the clearing organization, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the clearing organization’s other customers, potentially resulting in losses to the investor.There could also be delays in payment or losses if the swap dealer, through whichthe Fund clears its centrally cleared swaps, were to default on its obligations to the clearing organization or become insolvent. To the extent a swap is not centrally cleared, the use of swaps also involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the counterparty or the failure of the counterparty to make required payments or otherwise comply with the terms of the agreement.To mitigate this, the Fund will enter into interest rate swap transactions only with banks and swap dealers or their respective affiliates believed to present minimal credit risk in accordance with guidelines established by the Fund's Board.Interest rate swaps do not involve the delivery of securities, other underlying assets or principal.Accordingly, the risk of loss with respect to swaps is limited to the net amount of payments the Fund is contractually obligated to make.If the other party to a swap defaults, the Fund’s risk of loss consists of the net amount of payments that the Fund contractually is entitled to receive.If there is a default by the counter-party, the Fund may have contractual remedies pursuant to the agreements related to the transaction.Changing conditions in a particular market area, whether or not directly related to the referenced assets that underlie the swap agreement, may have an adverse impact on the creditworthiness of a counterparty. The Fund will usually enter into OTC swaps on a net basis, i.e., the two payment streams will be netted out in a cash settlement on the payment date or on dates specified in the swap agreement.Payments on centrally cleared swap agreements are generally made on a net basis.TheFund’s obligations under a netted swap agreement will be accrued on a daily basis (offset against any amounts owing to the Fund), and appropriate Fund assets having an aggregate net asset value at least equal to the accrued but unpaid net amounts owed to a swap counter-party less any collateral pledged by the Fund will be maintained in a segregated account.The Fund also will establish and maintain such segregated accounts with respect to its total obligations under any swaps that are not entered into on a net basis.Because segregated accounts will be established with respect to such transactions, the Fund does not treat swap transactions as constituting senior securities.Accordingly, the Fund will not treat them as being subject to the Fund’s borrowing restrictions. The swap market has grown significantly in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation.As a result, the swap market has become relatively liquid.Certain swap transactions involve more recent innovations for which standardized documentation has not yet been fully developed and, accordingly, they are less liquid than traditional swap transactions. The use of swaps is a highly specialized activity that involves investment techniques and risks different from those associated with ordinary portfolio securities transactions.If the Fund were incorrect in its forecasts of interest rates, the investment performance of the Fund would be less favorable than it would have been if this investment technique were not used. II-16 D. Municipal Market Data Rate Locks. The Fund may purchase and sell Municipal Market Data Rate Locks (“MMD Rate Locks”). An MMD Rate Lock permits the Fund to lock in a specified municipal interest rate for a portion of its portfolio to preserve a return on a particular investment or a portion of its portfolio as a duration management technique or to protect against any increase in the price of securities to be purchased at a later date.MMD Rate Locks may be used for hedging purposes.An MMD Rate Lock is an agreement between two parties the Fund and an MMD Rate Lock provider pursuant to which the parties agree to make payments to each other on a notional amount, contingent upon whether the Municipal Market Data AAA General Obligation Scale is above or below a specified level on the expiration date of the contract.For example, if the Fund buys an MMD Rate Lock and the Municipal Market Data AAA General Obligation Scale is below the specified level on the expiration date, the counterparty to the contract will make a payment to the Fund equal to the specified level minus the actual level, multiplied by the notional amount of the contract.If the Municipal Market Data AAA General Obligation Scale is above the specified level on the expiration date, the Fund will make a payment to the counterparty equal to the actual level minus the specified level, multiplied by the notional amount of the contract.There is no payment made or received at inception.If both parties consent, an MMD Rate Lock can be unwound prior to settlement, provided that a termination payment can be agreed upon to settle the contract. In entering into MMD Rate Locks, there is a risk that municipal yields will move in the direction opposite the direction anticipated by the Fund.As with interest rate swaps, the use of MMD Rate Locks is a highly specialized activity that involves investment techniques and risks different than those associated with ordinary portfolio securities transactions. The net amount of the excess, if any, of the Fund’s obligations over its entitlements with respect to each MMD Rate Lock will be accrued on a daily basis and an amount of liquid assets that have an aggregate net asset value at least equal to the accrued excess will be maintained in a separate account by the Fund.Because separate accounts will be established with respect to such transactions on the books and records of the Fund or with its custodian, the Fund does not treat MMD Rate Locks as constituting senior securities.Accordingly, the Fund will not treat them as being subject to the Fund’s borrowing restrictions. The Fund will enter into MMD Rate Locks only with banks and recognized security dealers or their respective affiliates believed to present minimal credit risk in accordance with guidelines established by the Fund’s Board.MMD Rate Locks do not involve the delivery of securities, other underlying assets or principal.Accordingly, the risk of loss with respect to MMD Rate Locks is limited to the amount of payments the Fund is contractually obligated to make.If the other party to an MMD Rate Lock defaults, the Fund’s risk of loss consists of the amount of payments that the Fund contractually is entitled to receive.If there is a default by the counter-party, the Fund may have contractual remedies pursuant to the agreements related to the transaction. To the extent that other types of rate locks are available or developed in the future, the Fund may enter into them on the same basis and for the same purposes as set forth above. E. Futures, Forwards and Options.The Fund may use financial futures, interest rate futures, options, options on futures, dollar rolls, or forward currency contracts as part of their investment strategies.The Fund may use stock index futures contracts and options thereon in anticipation of a significant market or market sector advance.The purchase of a stock index futures contract affords a hedge against not participating in such advance at a time when the Fund is not fully invested.Such purchase of a futures contract would serve as a temporary substitute for the purchase of individual stocks, which may then be purchased in an orderly fashion.Further, stock index futures contracts and call options thereon may be purchased to maintain a desired percentage of the Fund invested in stocks in the event of a large cash flow into the Fund, or to generate additional income from cash held by the Fund.Stock index futures and options thereon may also be used to adjust country exposure. The Fund may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange.In addition, the Fund may enter into interest rate futures contracts on non-U.S. government obligations that are traded on a non-U.S. exchange.An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place.Such investments may be used for the purpose of hedging against changes in the value of the Fund’s portfolio securities due to anticipated changes in interest rates and market conditions.A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills, and 10-year German Bund Notes.An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a specified exercise price at any time prior to the expiration date of the option.The Fund may purchase put and call options on interest rate futures contracts on U.S. II-17 Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. In addition, the Fund may purchase put and call options on interest rate futures contracts on non-U.S. government obligations which are traded on a non-U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions.There is no guarantee such closing transactions can be effected. The Fund may enter into dollar roll transactions in which the Fund sells a fixed-income security for delivery in the current month and simultaneously contracts to purchase substantially similar securities at an agreed upon future time.By engaging in a dollar roll transaction, the Fund forgoes principal and interest paid on the security that is sold, but receives the difference between the current sales price and the forward price for the future purchase.The Fund would also be able to invest the proceeds of the securities sold.When the Fund reinvests the proceeds of a dollar roll in other securities, any fluctuations in the market value of either the securities transferred to another party, the securities purchased for future delivery, or the securities in which the proceeds are invested would affect the market value of the Fund’s assets.As a result, such transactions could increase fluctuation in the Fund’s NAV.If the Fund reinvests the proceeds of the dollar roll at a rate lower than the cost of the dollar roll, engaging in the dollar roll will lower the Fund’s yield.To avoid the potential leveraging effects of dollar rolls, the Fund will segregate cash or other appropriate liquid securities with a value at least equal to the Fund’s obligation under the dollar rolls. The Fund may also use forward currency contracts or foreign exchange contracts to hedge against fluctuations in the value of foreign currencies versus the U.S. dollar during the settlement of transactions involving individual foreign securities, in anticipation of buying or selling foreign securities, or more broadly with respect to foreign securities owned by the Fund.For example, when the Fund enters into a contract for the purchase or sale of a security denominated in a foreign currency, or when the Fund anticipates the receipt in a foreign currency of dividend or interest payments on a security that it holds, the Fund may desire to “lock-in” the U.S. dollar price of the security or the U.S. dollar equivalent of such payment, as the case may be, by entering into a forward contract for the purchase or sale, for a fixed amount of U.S. dollars or foreign currency, of the amount of foreign currency involved in the underlying transaction.The Fund will thereby be able to protect itself against a possible loss resulting from an adverse change in the relationship between the currency exchange rates.The Fund may enter into forward currency contracts for the purchase or sale of foreign currencies at an agreed upon or negotiated price on a future date or enter into foreign exchange contracts for the purchase or sale of foreign currencies on a fixed date and at a fixed rate of exchange.These contracts are considered derivative instruments and are used to attempt to manage exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund.The Fund also may use forward currency contracts to attempt to enhance return or yield.The Fund could use forward currency contracts to increase its exposure to foreign currencies that the Adviser believes might rise in value relative to the U.S. dollar, or shift its exposure to foreign currency fluctuations from one country to another. Forward currency contracts are two-party contracts pursuant to which one party agrees to pay the counterparty a fixed price for an agreed upon amount of commodities, securities, or the cash value of the commodities, securities or the securities index, at an agreed upon date. A forward currency contract involves an obligation to purchase or sell a specified currency at a future date, which may be any fixed number of days from the date of the contract agreed upon by the parties at a price set at the time of the contract. Because these contracts are physically settled through an exchange of currencies, they are traded in the interbank market directly between currency traders (usually large commercial banks) and their customers.Even though the U.S. Treasury Department has determined that currency contracts are not swaps, they are subject to reporting and business conduct standards under the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”). TheFund also may enter into non-deliverable forwards (“NDFs”). NDFs are cash-settled, short-term forward contracts on foreign currencies (each a “Reference Currency”) that are non-convertible and that may be thinly traded or illiquid. NDFs involve an obligation to pay an amount (the “Settlement Amount”) equal to the difference between the prevailing market exchange rate for the Reference Currency and the agreed upon exchange rate (the “NDF Rate”), with respect to an agreed notional amount. NDFs have a fixing date and a settlement (delivery) date. The fixing date is the date and time at which the difference between the prevailing market exchange rate and the agreed upon exchange rate is calculated. Thesettlement (delivery) date is the date by which the payment of the Settlement Amount is due to the party receiving payment. Although NDFs are similar to forward currency contracts, NDFs do not require physical delivery of the Reference Currency on the settlement date. Rather, on the settlement date, the only transfer between the counterparties is the monetary settlement amount representing the difference between the NDF Rate and the II-18 prevailing market exchange rate. NDFs typically may have terms from one month up to two years and are settled in U.S. dollars. The Fund may also use foreign currency futures contracts and options.Through the purchase and sale of such contracts, the Fund may be able to achieve many of the same objectives attainable through the use of forward currency contracts, but more effectively and possibly at a lower cost.Unlike forward currency contracts, foreign currency futures contracts and options on such contracts are standardized as to amount and delivery period and are traded on boards of trade and commodities exchanges and centrally cleared.It is anticipated that such contracts may provide greater liquidity and lower costs than forward currency contracts. The Fund may purchase Eurodollar instruments, which are U.S. dollar-denominated futures contracts or options thereon which are linked to the LIBOR, although foreign currency-denominated instruments are available from time to time.Eurodollar futures contracts enable purchasers to obtain a fixed rate for the lending of funds and sellers to obtain a fixed rate for borrowings.The Fund might use Eurodollar futures contracts and options thereon to hedge against changes in LIBOR, to which many interest rate swaps and fixed-income instruments are linked. The Fund may also purchase options to buy individual securities when it believes that the prices of the securities will increase or write (sell) covered call options on individual securities when it does not believe that the prices of these securities will increase.When the Fund buys an option to purchase an individual security, it is generally anticipating that the price of the underlying security will increase before the option expires. In the event that this does not occur, the option could expire worthless and the Fund could lose the entire amount that it had paid for the option.When the Fund writes a covered call option, the Fund is generally attempting to increase the income it receives by holding the underlying security.However, it also limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option. Additional information concerning the use of these instruments is discussed below.The Fund might not employ any of the strategies described below for a variety of reasons including the fact that a particular futures or options strategy may be too costly to benefit the Fund.Moreover, there can be no assurance that any strategy will succeed.Use of these instruments is subject to the applicable regulations of the Securities and Exchange Commission (“SEC”), the several options and futures exchanges upon which options and futures contracts are traded and the Commodity Futures Trading Commission (“CFTC”).Historically, advisers of registered investment companies trading derivatives that are categorized as “commodity interests” (such as futures contracts, options on futures contracts and swaps) have been excluded from regulation as commodity pool operators (“CPOs”) pursuant to CFTC Regulation 4.5.In 2012, the CFTC amended Regulation 4.5 to dramatically narrow this exclusion.Under the amended Regulation 4.5 exclusion, the Fund’s commodity interests – other than those used for bona fide hedging purposes (as defined by the CFTC) – must be limited such that the aggregate initial margin and premiums required to establish the positions (after taking into account unrealized profits and unrealized losses on any such positions and excluding the amount by which optionsthat are “in-the-money” at the time of purchase) does not exceed 5% of the Fund’s NAV, or alternatively, the aggregate net notional value of the positions, determined at the time the most recent position was established, does not exceed 100% of the Fund’s NAV (after taking into account unrealized profits and unrealized losses on any such positions).Further, to qualify for the exclusion in amended Regulation 4.5, the Fund may not hold itself out as a vehicle for trading commodity interests.CFTC guidance provides a multi-factor test with respect to the marketing restriction, with no single factor being dispositive, but with the greatest weight given to whether a fund explicitly offers a managed futures strategy.The Fund's ability to use these instruments may be limited by tax considerations.See Appendix A-Tax Information.The Fund has claimed the exclusion under CFTC Regulation 4.5 and the Adviser has claimed the commodity trading adviser exemption under CFTC Regulations 4.14(a)(8) with respect to the Fund. To the extent that the Fund participates in the options or futures markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies.The use of these strategies involves certain special risks, including: (1) dependence on the Adviser's or subadviser’s, as applicable, ability to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of options, futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time.If the Adviser's or a subadviser’s, as applicable, prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to the Fund may leave it in a worse position than if such strategies were not used. II-19 No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Fund is required to deposit with its custodian in a segregated account in the name of the futures broker through which the transaction is effected an initial margin consisting of cash or U.S. Government securities. This amount is known as “initial margin.” When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules.Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to the Fund upon termination of the transaction, assuming all obligations have been satisfied.Under certain circumstances, such as periods of high volatility, the Fund may be required by an exchange to increase the level of its initial margin payment.Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.”Variation margin does not involve borrowing to finance the futures transactions, but rather represents a daily settlement of the Fund’s obligation to or from a clearing organization.The Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. Buyers and sellers of futures positions and options thereon can enter into offsetting closing transactions, by selling or purchasing, respectively, a futures position or options position with the same terms as the position or option purchased or sold.Positions in futures contracts and options thereon may be closed only on an exchange or board of trade providing a secondary market for such futures or options. Under certain circumstances, futures exchanges may establish daily limits on the amount that the price of a futures contract or related option may vary either up or down from the previous day’s settlement price.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit.The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because prices could move to the daily limit for several consecutive trading days with little or no trading and thereby prevent prompt liquidation of unfavorable positions.In such an event, it may not be possible for the Fund to close a position and, in the event of adverse price movements, the Fund would have to make daily cash payments of variation margin (except in the case of purchased options).However, in the event futures contracts have been used to hedge portfolio securities, such securities generally will not be sold until the contracts can be terminated.In such circumstances, an increase in the price of the securities, if any, may partially or completely offset losses on the futures contract.However, there is no guarantee that the price of the securities will, in fact, correlate with the price movements in the contracts and thus provide an offset to losses on the contracts. Successful use by the Fund of futures contracts and related options will in part depend upon the Adviser’s or subadviser’s, as applicable, ability to predict movements in the direction of the overall securities, currency and interest rate markets, which requires different skills and techniques than predicting changes in the prices of individual securities.There is, in addition, the risk that the movements in the price of the futures contract or related option will not correlate with the movements in prices of the underlying instruments or currencies.In addition, if the Fund has insufficient cash, it may have to sell assets from its portfolio to meet daily variation margin requirements.Any such sale of assets may or may not be made at prices that reflect the rising market.Consequently, the Fund may need to sell assets at a time when such sales are disadvantageous to the Fund.If the price of the futures contract or related option moves more than the price of the underlying instruments or currencies, the Fund will experience either a loss or a gain on the futures contract or related option that may or may not be completely offset by movement in the price of the instruments or currencies that are the subject of the hedge. In addition to the possibility that there may be an imperfect correlation, or no correlation at all, between price movements in the futures or related option position and the securities or currencies being hedged, movements in the prices of futures contracts and related options may not correlate perfectly with movements in the prices of the hedged securities or currencies because of price distortions in the futures market.As a result, a correct forecast of general market trends may not result in successful hedging through the use of futures contracts and related options over the short term. Positions in futures contracts and related options may be closed out only on the exchange or board of trade that provides a secondary market for such futures contracts or related options.Although the Fund may intend to purchase or sell futures contracts and related options only on the exchanges or boards of trade where there appears to be a liquid secondary market for such futures and related options, there is no assurance that such a market will exist for any particular contract or option at any particular time.In such event, it may not be possible to close a futures or option position and, in the event of adverse price movements, the Fund would continue to be required to make variation margin payments. II-20 Options on futures contracts have a limited life. The ability to establish and close out options on futures will be subject to the maintenance of liquid secondary markets on the relevant exchanges or boards of trade. Purchasers of options on futures contracts pay a premium in cash at the time of purchase. This amount and the transaction costs are all that is at risk. Sellers of options on a futures contract, however, must post initial margin and are subject to additional margin calls that could be substantial in the event of adverse price movements.In addition, although the maximum amount at risk when the Fund purchases an option is the premium paid for the option and the transaction costs, there may be circumstances when the purchase of an option on a futures contract would result in a loss to the Fund when the use of a futures contract would not, such as when there is no movement in the level of the underlying stock index or the value of securities or currencies being hedged. The Fund’s activities in the futures and related options markets may result in a higher portfolio turnover rate and additional transaction costs in the form of added brokerage commissions; however, the Fund also may save on commissions by using futures and related options as a hedge rather than buying or selling individual securities or currencies in anticipation or as a result of market movements. Buyers and sellers of foreign currency futures contracts are subject to the same risks that apply to the use of futures generally.Further, settlement of a foreign currency futures contract may occur within the country issuing the underlying currency.In that case, the Fund must accept or make delivery of the underlying foreign currency in accordance with any U.S. or foreign restrictions or regulations regarding the maintenance of foreign banking arrangements by U.S. residents, and may be required to pay any fees, taxes or charges associated with such delivery that are assessed in the issuing country. The Fund may not write options or purchase or sell futures or forward contracts unless (1) it owns either an offsetting (“covered”) position in securities, or other options or futures or forward contracts or (2) maintains in a separate account on its books or those of its custodian cash and liquid securities with a value sufficient at all times to cover its potential obligations.The Fund must comply with guidelines established by the SEC with respect to coverage of such instruments by mutual funds and, if required, will set aside cash and liquid securities in a separate account on its books and records or with its custodian in the prescribed amount.Securities or other options, futures or forward contract positions used for cover and securities held in a separate account cannot be sold or closed out while the strategy is outstanding unless they are replaced with similar assets.As a result, there is a possibility that the use of cover or separate accounts involving a large percentage of the Fund's assets could impede portfolio management and decrease the Fund's liquidity. The Fund may effectively terminate its right or obligation under an option by entering into a closing transaction.If the Fund wishes to terminate its obligation under a call option it has written, the Fund may purchase a call option of the same series (that is, a call option identical in its terms to the call option previously written); this is known as a closing purchase transaction.Conversely, in order to terminate its right under a call or put option it has purchased, the Fund may write an option of the same series, as the option held; this is known as a closing sale transaction.Closing transactions essentially permit the Fund to realize profits or limit losses on its options positions prior to the exercise or expiration of the option. The value of an option position will reflect, among other things, the current market price of the underlying security, currency or index, the time remaining until expiration, the relationship of the exercise price to the market price, the historical price volatility of the underlying security, currency or index and general market conditions.For this reason, the successful use of options depends upon the Adviser's or the subadviser’s, as applicable, ability to forecast the direction of price fluctuations in the underlying securities or, in the case of index options, fluctuations in the market sector represented by the index selected. Unless an option purchased by the Fund is exercised or unless a closing transaction is affected with respect to that position, a loss will be realized in the amount of the premium paid and any transaction costs. A position in an exchange-listed option may be closed out only on an exchange that provides a secondary market for identical options.The ability to establish and close out positions on the exchanges is subject to the maintenance of a liquid secondary market.There can be no assurance that a liquid secondary market will exist for any particular option at any particular time.Closing transactions may be affected with respect to options traded in the OTC markets (currently the primary markets for options on debt securities) only by negotiating directly with the other party to the option contract or in a secondary market for the option if such market exists.There can be no assurance that the Fund will be able to liquidate an OTC option at a favorable price at any time prior to expiration.In the event of insolvency of the opposite party, the Fund may be unable to liquidate an OTC option. II-21 Accordingly, it may not be possible to effect closing transactions with respect to certain options, with the result that the Fund would have to exercise those options that it has purchased in order to realize any profit. With respect to options written by the Fund, the inability to enter into a closing transaction may result in material losses to it. For example, because the Fund must maintain a covered position or segregate assets with respect to any call option it writes, the Fund may not sell the underlying assets used to cover an option during the period it is obligated under the option unless it substitutes other acceptable securities.This requirement may impair the Fund's ability to sell a portfolio security or make an investment at a time when such a sale or investment might be advantageous. The Fund may purchase and write covered straddles on securities, currencies or bond indices.A long straddle is a combination of a call and a put option purchased on the same security, index or currency where the exercise price of the put is less than or equal to the exercise price of the call.The Fund would enter into a long straddle when the Adviser or subadviser, as applicable, believes that it is likely that interest rates or currency exchange rates will be more volatile during the term of the options than the option pricing implies.A short straddle is a combination of a call and a put written on the same security, index or currency where the exercise price of the put is less than or equal to the exercise price of the call.In a covered short straddle, the same issue of security or currency is considered cover for both the put and the call that the Fund has written.The Fund would enter into a short straddle when the Adviser or subadviser, as applicable, believes that it is unlikely that interest rates or currency exchange rates will be as volatile during the term of the options as the option pricing implies.In such cases, the Fund will segregate cash and/or appropriate liquid securities equivalent in value to the amount, if any, by which the put is “in-the-money” (to the buyer), that is, the amount by which the exercise price of the put exceeds the current market value of the underlying security.Straddles involving currencies are subject to the same risks as other foreign currency options. The Fund may use options and futures contracts on foreign currencies (including the euro) forward currency contracts and/or NDFs to attempt to hedge against movements in the values of the foreign currencies in which the Fund’s securities are denominated or to attempt to enhance the Fund’s return or yield.Currency hedges can protect against price movements in a security that the Fund owns or intends to acquire that are attributable to changes in the value of the currency in which it is denominated.Such hedges do not, however, protect against price movements in the securities that are attributable to other causes. The value of options and futures on foreign currencies depends on the value of the underlying currency relative to the U.S. dollar.Because foreign currency transactions occurring in the interbank market might involve substantially larger amounts than those involved in the use of such financial instruments, the Fund could be disadvantaged by having to deal in the odd lot market (generally consisting of transactions of less than $1 million) for the underlying foreign currencies at prices that are less favorable than for round lots.There is no systematic reporting of last sale information for foreign currencies or any regulatory requirement that quotations available through dealers or other market sources be firm or revised on a timely basis.Quotation information generally is representative of very large transactions in the interbank market and thus might not reflect odd-lot transactions where rates might be less favorable.The interbank market in foreign currencies is a global, round-the-clock market.To the extent the U.S. options or futures markets are closed while the markets for the underlying currencies remain open, significant price and rate movements might take place in the underlying markets that cannot be reflected in the markets for the options and futures on foreign currencies until they reopen. Settlement of hedging transactions involving foreign currencies might be required to take place within the country issuing the underlying currency.Thus, the Fund might be required to accept or make delivery of the underlying foreign currency in accordance with any U.S. or foreign regulations regarding the maintenance of foreign banking arrangements by U.S. residents and might be required to pay any fees, taxes, and charges associated with such delivery assessed in the issuing country. Index options are settled exclusively in cash.If the Fund purchases an option on an index, the option is settled based on the closing value of the index on the exercise date.Thus, a holder of an index option who exercises it before the closing index value for that day is available runs the risk that the level of the underlying index may subsequently change.For example, in the case of a call option, if such a change causes the closing index value to fall below the exercise price of the option on the index, the exercising holder will be required to pay the difference between the closing index value and the exercise price of the option. The Fund's activities in the options markets may result in a higher portfolio turnover rate and additional brokerage costs; however, the Fund also may save on commissions by using options as a hedge rather than buying or selling individual securities in anticipation or as a result of market movements. II-22 The precise matching of the forward currency contract amounts and the value of the securities involved will not generally be possible because the future value of such securities in foreign currencies will change as a consequence of market movements in the value of those securities between the date the forward currency contract is entered into and the date it matures. Accordingly, it may be necessary for the Fund to purchase additional foreign currency on the spot (i.e., cash) market and bear the expense of such purchase if the market value of the security is less than the amount of foreign currency the Fund is obligated to deliver and if a decision is made to sell the security and make delivery of the foreign currency.Conversely, it may be necessary to sell on the spot market some of the foreign currency received upon the sale of the portfolio security if its market value exceeds the amount of foreign currency the Fund is obligated to deliver.The projection of short-term currency market movements is extremely difficult, and the successful execution of a short-term hedging strategy is highly uncertain.Forward currency contracts involve the risk that anticipated currency movements will not be accurately predicted, causing the Fund to sustain losses on these contracts and transactions costs. At or before the maturity date of a forward currency contract requiring the Fund to sell a currency, the Fund may either sell a portfolio security and use the sale proceeds to make delivery of the currency or retain the security and offset its contractual obligation to deliver the currency by purchasing a second forward currency contract pursuant to which the Fund will obtain, on the same maturity date, the same amount of the currency that it is obligated to deliver.Similarly, the Fund may close out a forward currency contract requiring it to purchase a specified currency by entering into a second forward currency contract entitling it to sell the same amount of the same currency on the maturity date of the first contract.The Fund would realize a gain or loss as a result of entering into an offsetting forward currency contract under either circumstance to the extent the exchange rate or rates between the currencies involved moved between the execution dates of the first contract and the offsetting contract.There can be no assurance that the Fund will be able to enter into new or offsetting forward currency contracts.Forward currency contracts also involve a risk that the other party to the contract may fail to deliver currency or pay for currency when due, which could result in substantial losses to the Fund.The cost to the Fund of engaging in forward currency contracts varies with factors such as the currencies involved, the length of the contract period and the market conditions then prevailing.Because forward currency contracts are usually entered into on a principal basis, no fees or commissions are involved. NDFs are subject to many of the risks associated with forward currency contracts including risks associated with fluctuations in foreign currency and the risk that the counterparty will fail to fulfill its obligations.All NDFs are subject to counterparty risk, which is the risk that the counterparty will not perform as contractually required under the NDF.With respect to NDFs that are centrally cleared, the Fund could lose margin payments it has deposited with the clearing organization as well as the net amount of gains not yet paid by the clearing organization if it breaches its obligations under the NDF, becomes insolvent or goes into bankruptcy. In the event of bankruptcy of the clearing organization, the investor may be entitled to the net amount of gains the investor is entitled to receive plus the return of margin owed to it only in proportion to the amount received by the clearing organization’s other customers, potentially resulting in losses to the investor. The Fund may also enter into spot currency trades in connection with the settlement of transactions in securities traded in foreign currency.In order to convert U.S. dollars into the currency needed to buy a foreign security, or to convert foreign currency received from the sale of a foreign security into U.S. dollars, the Fund may enter into spot currency trades.In a spot trade, the Fund agrees to exchange one currency for another at the current exchange rate. F. Swaps, Caps, Floors, and Collars.The Fund may enter into swaps, caps, floors and collars to preserve a return or a spread on a particular investment or portion of its portfolio, to protect against any increase in the price of securities the Fund anticipates purchasing at a later date or to attempt to enhance yield.A swap involves the exchange by the Fund with another party of their respective commitments to pay or receive cash flows, such as an exchange of floating rate payments for fixed-rate payments.The purchase of a cap entitles the purchaser, to the extent that a specified index exceeds a predetermined value, to receive payments on a notional principal amount from the party selling the cap.The purchase of a floor entitles the purchaser, to the extent that a specified index falls below a predetermined value, to receive payments on a notional principal amount from the party selling the floor.A collar combines elements of buying a cap and a floor.Caps, floors, collars and similar options are classified as swaps under the Dodd-Frank Act. Swap agreements, including caps, floors and collars, can be individually negotiated and structured to include exposure to a variety of different types of investments or market factors.Depending on their structure, swap agreements may increase or decrease the overall volatility of the Fund’s investments and its share price and yield because, and to the extent, these agreements affect the Fund’s exposure to long- or short-term interest rates (in the II-23 United States or abroad), foreign currency values, mortgage-backed security values, corporate borrowing rates or other factors such as security prices or inflation rates. Some swaps are centrally cleared.Swaps that are centrally-cleared are subject to the creditworthiness of the clearing organizations involved in the transaction.For additional information on centrally cleared swaps, see section “VII. Derivatives - C. Interest Rate Swaps”. To the extent a swap is not centrally cleared, the use of swaps also involves the risk that a loss may be sustained as a result of the insolvency or bankruptcy of the counterparty or the failure of the counterparty to make required payments or otherwise comply with the terms of the agreement.To mitigate this risk, the creditworthiness of firms with which the Fund enters into swaps, caps, floors or collars will be monitored by the Adviser or subadviser, as applicable.If a firm’s creditworthiness declines, the value of the agreement would be likely to decline, potentially resulting in losses.If a default occurs by the other party to such transaction, the Fund will have contractual remedies pursuant to the agreements related to the transaction. Most OTC swap agreements into which the Fund enters provide for the obligations of the Fund and its counterparty to be netted.Payments on centrally cleared swap agreements are also generally on a net basis.The net amount of the excess, if any, ofthe Fund’s obligations over its entitlements with respect to each netted swap will be accrued on a daily basis and an amount of cash or liquid assets having an aggregate NAV at least equal to the accrued excess will be maintained in an account with the Fund’s custodian that satisfies the requirements of the 1940 Act.The Fund will also establish and maintain such accounts with respect to its total obligations under any swaps that are not entered into on a net basis and with respect to any caps or floors that are written by the Fund.The Adviser and the Fund believe that such covered obligations do not constitute senior securities under the 1940 Act and, accordingly, will not treat them as being subject to the Fund’s restrictions on borrowing or senior securities. G. Forward Commitments.The Fund may enter into commitments to purchase securities on a “forward commitment” basis, including purchases on a “when-issued,” a “delayed-delivery” or a “to be announced” basis.When such transactions are negotiated, the price is fixed at the time the commitment is made, but delivery and payment for the securities takes place at a later date.When the Fund purchases securities on a forward commitment basis, it assumes the risks of ownership, including the risk of price fluctuation, at the time of purchase, not at the time of receipt. Purchases of forward commitments also involve a risk of loss if the seller fails to deliver after the value of the securities has risen.The Fund will at times maintain segregated cash or appropriate liquid securities in an amount at least equal to the amount of the Fund’s forward commitment transactions.On the settlement date, the Fund will meet its obligations from then available cash flow, the sale of other securities or, although it normally would not expect to do so, from the sale of the when-issued or delayed-delivery securities themselves (which may have a greater or lesser value than the Fund’s payment obligations). Firm Commitments.Securities may be purchased on a firm commitment basis, including when-issued securities.Securities purchased on a firm commitment basis are purchased for delivery beyond the normal settlement date at a stated price and yield.No income accrues to the purchaser of a security on a firm commitment basis prior to delivery.Such securities are recorded as an asset and are subject to changes in value based upon changes in the general level of interest rates.Purchasing a security on a firm commitment basis can involve a risk that the market price at the time of delivery may be lower than the agreed-upon purchase price, in which case there could be an unrealized loss at the time of delivery.The Fund may sell commitments to purchase securities on a firm commitment basis before the settlement date. Stand-by Commitments.A stand-by commitment involves the purchase of securities by the Fund together with the right to resell them to the seller or a third party at an agreed-upon price or yield within specified periods prior to their maturity dates.Such a right to resell is commonly known as a stand-by commitment, and the aggregate price which the Fund pays for securities with a stand-by commitment may increase the cost, and thereby reduce the yield, of the security.The primary purpose of this practice is to provide the Fund with liquidity as needed.Stand-by commitments involve certain expenses and risks, including the inability of the issuer of the commitment to pay for the securities at the time the commitment is exercised, non-marketability of the commitment and differences between the maturity of the underlying security and the maturity of the commitment.See section “VI. Standby Commitments”. II-24 VIII. Repurchase Agreements The Fund may invest in repurchase agreements. A repurchase agreement is essentially a short-term collateralized loan. The lender (the Fund) agrees to purchase a security from a borrower (typically a broker-dealer) at a specified price. The borrower simultaneously agrees to repurchase that same security at a higher price on a future date.The difference between the purchase price and the repurchase price effectively constitutes the payment of interest.In a standard repurchase agreement, the securities, which serve as collateral, are transferred to the Fund’s custodian bank.In a “tri-party” repurchase agreement, these securities would be held by a different bank for the benefit of the Fund as buyer and the broker-dealer as seller.In a “quad-party” repurchase agreement, the Fund’s custodian bank also is made a party to the agreement.The Fund may enter into repurchase agreements with banks that are members of the Federal Reserve System or securities dealers who are members of a national securities exchange or are market makers in government securities.The period of these repurchase agreements will usually be short, from overnight to one week.The securities, which are subject to repurchase agreements, however, may have long maturities.The Fund will always receive, as collateral, securities whose market value, including accrued interest, will at all times be at least equal to 100% of the dollar amount invested by the Fund in each agreement, and the Fund will make payment for such securities only upon physical delivery or evidence of book entry transfer to the account of the custodian.If the seller defaults, the Fund might incur a loss if the value of the collateral securing the repurchase agreement declines, and might incur disposition costs in connection with liquidating the collateral.In addition, if bankruptcy or similar proceedings are commenced with respect to the seller of the security, realization upon the collateral by the Fund may be delayed or limited. IX.Temporary Borrowing The Fund may borrow for temporary or emergency purposes to the extent permitted by the 1940 Act, the rules and regulations thereunder and any applicable exemptive relief.Borrowing increases the risks of investing by increasing leverage and accentuating potential losses. X.Temporary Defensive Investments From time to time, the Fund may take temporary defensive positions in reaction to unusual market conditions, anticipated redemptions, or other events.At such times, the Fund may invest large portions of their portfolios in cash (including foreign currency) or cash equivalents such as commercial paper and short-term debt instruments. In addition, the Fund may also invest in larger capitalization issuers and/or higher-quality and shorter maturity instruments than it otherwise would under its stated investment policies and strategies.For a description of commercial paper and other short-debt instruments, see “Commercial Paper and Other Short-Term Investments.”When the Fund is taking temporary defensive positions, it may not achieve its investment objectives and it could suffer losses.For information concerning the risks of investing in commercial paper, other short-term debt instruments, and foreign currency, see sections “I. Debt Securities”, “Commercial Paper and Other Short-Term Investments”, and section “III. Foreign Securities Exposure.” II-25 PORTFOLIO HOLDINGS INFORMATION POLICIES AND PROCEDURES In accordance with SEC regulatory requirements, the Fund files a complete schedule of its portfolio holdings with the SEC for the second and fourth quarters of each fiscal year on Form N-CSR and for the first and third quarters of each fiscal year on Form N-Q.These forms are publicly available on the SEC's internet website (http://www.sec.gov).The Fund also includes a schedule of its portfolio holdings in its annual and semi-annual reports to shareholders, which are available free of charge to the public upon request. The Fund also publishes its top ten holdings on a quarterly basis on the First Investors website at www.firstinvestors.com. Until portfolio holdings information for the Fund is made public in Form N-CSR, in Form N-Q, in a shareholder report, or on the First Investors website, it is considered to be confidential.Such information may only be disclosed to persons who have a legitimate business reason to have the information and who are subject to a duty to keep the information confidential (including a duty not to trade on such information).Neither the Fund, FIMCO, the subadviser of the Fund, nor any access person of the Fund receives compensation in connection with the disclosure of information about portfolio securities. Non-public portfolio holdings information may not be provided to any actual or prospective shareholder of the Fund, any institutional investor, or any broker-dealer or financial intermediary who seeks such information for purposes of determining whether to invest in the Fund.This is not considered a legitimate business need for the information.If such persons request portfolio holdings information, they may only be provided with information that is disclosed in the latest annual or semi-annual report, in Forms N-CSR and N-Q filed with the SEC, and on the First Investors website. Non-public portfolio holdings information may be provided to the following categories of persons based upon the fact that they have a legitimate business need for such information and are subject to a duty of confidentiality: (a) Investment adviser, sub-adviser, and sub-adviser candidates for the Fund (and their access persons); (b) Custodian and sub-custodians of the Fund; (c) Auditors of the Fund; (d) Legal counsel for the Fund; (e) Independent Trustees of the Fund; (f) Legal counsel to the Independent Trustees of the Fund; (g) Ratings or ranking agencies; (h) Parties who provide insurance for municipal securities purchased by the Fund; (i) Companies that provide analytical services to the Fund and its investment adviser; (j) Companies that provide pricing, operational, trade notification, settlement and valuation services to the Fund, its investment adviser and/or its subadviser; (k) Proxy voting services employed by the Fund; (l) Broker-dealers who provide execution or research services for the Fund (including identifying potential buyers and sellers for securities that are held by the Fund); (m) Broker-dealers who provide quotations that are used in pricing when a pricing service is unable to provide a price or it is determined to be unreliable; and (n)
